Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.675 Page 1 of 120




                     EXHIBIT
                        1
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.676 Page 2 of 120
                                        UNCLASSIFIED

                          UNITED STATES DEPARTMENT OF JUSTICE
                           FEDERAL BUREAU OF INVESTIGATION




                                 10385 Vista Sorrento Parkway
                                  San Diego, California 92121

File Number:                                318C-SD-2080547-INV14
Requesting Official(s) and Office(s):       San Diego

Task Number(s) and Date Completed:          , 8/12/2019

Name and Office of Typist(s):               SD78082

Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

Source File Information
 Name of Audio File or CD:                  171025_0042.MP3
 If Applicable−Date, Time, Duration:        00:00:00 - 00:08:58

                                VERBATIM TRANSCRIPTION

Participants:

                  (VK) Vik Khanna
                  (CHS) Confidential Human Source


Abbreviations:    [UI]      Unintelligible
                  [PH]      Phonetic
                  [OV]      Overlapping Conversation

Notations:




                                        UNCLASSIFIED                   SC14_15-TRANS-032235
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.677 Page 3 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


CHS:        Call with Vik at 2:06 P.M. on October 25th.

[PHONE RINGING]

VK:         Hi, sunshine.

CHS:        Hey, how are ya?

VK:         I’m okay.

CHS:        Okay, HV-what was it? HV—

VK:         Hotel-Victor-Sierra-Tango.

CHS:        Sierra-Tango.

VK:         Now these are the same guys that brought the Yuengling deal for me. With the
            Yuengling deal, they’ve got 250 they’re putting up next week. They’ve got some-
            you know they’re putting into the deal. Blah blah blah. They’re gonna get DWAC
            eligible. Its gonna take a month just to kind of—

CHS:        Right. It’s kinda it’s on the horizon but it’s pretty close but we can see it.

VK:         Yea I mean I’m not sure if you still like it. I still like it. I mean they’re—

CHS:        Oh yea.

VK:         I think it’s just fantastic—

CHS:        Yea.

VK:         --you know, so um [UI] [OV]

CHS:        So what’s this thing?

VK:         Number 2, this is one that they have on-onboard. Um there’s a little bit of medical
            cannabis on there as well, but you know I don’t know. Times are changing,
            especially with-with these deals. So I don’t know where the social pay-per-click
            is, but they’re making money. They’ve got three different angles. They’ve got



                                               1

                                      UNCLASSIFIED                           SC14_15-TRANS-032236
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.678 Page 4 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


            mobile, cannabis, and um social media. And the ex-guy who started Activision,
            that-you know Activision, that gaming company?

CHS:        Yea.

VK:         He’s the one that’s behind this deal.

CHS:        Okay so H, Hotel-Victor-Sierra-Tango.

VK:         Yep. There’s 200,000 shares at Seton where my [UI] [OV]

CHS:        Oh-oh Seton [OV] was that uh is that offshore place that you know of.

VK:         Yea. That’s where Kip is at as well so I can get—

CHS:        Oh-oh.

VK:         --I can get my hands around it.

CHS:        Okay 200,000—

VK:         Then 750 coming in through an S-1.

CHS:        Wha-what’d you say, 50?

VK:         750.

CHS:        Oh 750.

VK:         750,000 coming in on an S-1 free trading.

CHS:        Where would that be?

VK:         Well, wherever we tell them to put it.

CHS:        Well will Kip hold it?

VK:         Kip will hold it. I got some other people I’m working on. Bill can through uh, you
            know, through his offshore stuff now too.

CHS:        Yea but you-you know Kip.

                                              2

                                     UNCLASSIFIED                        SC14_15-TRANS-032237
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.679 Page 5 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


VK:         I don’t need to bring everybody in. I just need to bring, you know.

CHS:        Okay so 750 maybe with Kip, maybe not. But, whatever, okay.

VK:         Whatever. We’ll figure that out.

CHS:        That’s 900,000. That’s uh that’s 5 million dollars worth of paper. So, they want to
            run um—

VK:         There’s 25, 30,000 in the float. I think he-I think I bought 15,000 the other day.
            You know, I’m selling a little bit. I’m just trying to make a make a – you know -
            I’m buying, I’m selling-I’m just-there’s 25, 30,000 floating out there.

CHS:        Okay, so what do they want to do?

VK:         Well I told’em, if they want to work on this as quickly as possible, then, you
            know, wait for the-the Yuengling deal. I said to them, I haven’t gone to,
            percentages yet, I go, I gotta send it to my guy and see whether it works because
            of this weed aspect to it. Um but I have other people I can talk to. So, that’s where
            I left it.

CHS:        So, okay I will send it to him. I will have him do a write-up. I will get him to-see
            if he can get an ads approved and that’ll take a week, ten days?

VK:         Okay.

CHS:        And if he can get ads approved, then it’s, you know.

VK:         It’s 60/40 our way. That’s just the way it is.

CHS:        Ah 60/40. Do we put up the money to run the uh--

VK:         Yea I didn’t I didn’t tell him after cost or anything. I usually do, but I forgot. I just
            said 60/40 our side, so I think cost comes from our side.

CHS:        Okay.

VK:         I can try. I can go after cost. That’s just whatever.




                                               3

                                      UNCLASSIFIED                           SC14_15-TRANS-032238
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.680 Page 6 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


CHS:        No, so-so if you can get ahold of-so if it’s 60/40 no matter what, then you need to
            get ahold of the DTC and the shareholder list so you can see, you know, you can
            prove out the float—

VK:         Yea [UI] [OV]

CHS:        --you know what I mean?

VK:         That that laundry list is always there. I just need to know that the first thing we
            get-if we pass-if we pass the smell test then I think everybody [UI 4:13] getting
            their stuff done—

CHS:        Well—

VK:         --otherwise, you know—

CHS:        --well you were saying you were saying it’s pretty, pretty thin, right?

VK:         Yea, I mean it’s-[CHUCKLES] there’s nothing out there.

CHS:        Alright, let me see the historical. I’m just looking at something here. Yea it
            doesn’t trade. There’s no-no volume and it’s big numbers. I mean it went from $4
            to $8—

VK:         Yea—

CHS:        --on 50,000 shares.

VK:         --I think we can knock it down a little bit and start from 3 or 2 if we need to, but I
            don’t um-I haven’t made a phone call yet, but I know one of my guys, LD I talked
            to him. Well I sent him a message saying that I might have a deal. I know phone
            room guys that will love this thing, eat it up so.

CHS:        Okay so-so, set that aside. So-so are these US guys or are they Canadian guys?

VK:         These are all US guys and—

CHS:        So these are US guys that have [OV]—




                                              4

                                     UNCLASSIFIED                          SC14_15-TRANS-032239
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.681 Page 7 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


VK:         And one and one [OV] and one Canadian. The guys that running-running this deal
            is out Toronto and [UI] and the Andrew Hackett guy.

CHS:        Oh this Hackett guy.

VK:         Yea.

CHS:        So one of the guys is Hackett and the rest of ‘em are US guys.

VK:         The rest of them are I don’t know, are behind Hackett. But him and Ki-and Kip
            are very tight. Kip’s tight with Hackett. And uh, you know they know how to get-
            they know how to keep Hackett on [UI] [OV]

CHS:        Well it-it-it doesn’t really matter if Kip’s got the paper.

VK:         Yea so I told Kip, I go I don’t care, I want you to get the paper anyway. So if
            there’s a- you now I’m pretty sure-and, you know, Seton’s pretty good with
            distributions and working with, you know, a document, you know.

CHS:        Will-will Kip only use Seton if he get-so he’s got the 200—

VK:         No I got-I got him-he’s also got an account at Wilson Davis. He’s got an account
            at a few other places which I’m gonna try to utilize, but the offshores, you know I
            mean there’s just – just - you can just deposit anything there.

CHS:        Okay so Seton is strong. It’s easy to go to.

VK:         Well they’ll respect you if they know who you are because Kip’s made some
            money for the boys at Seton so they all you know kind of—

CHS:        Well try and get this-so just say yes and go and try and get this deal.

VK:         Okay.

CHS:        And I’m gonna go and - and work the other side right now and I’ll just tell him he
            has to do it.

VK:         Okay I will go and find that out and I’ll tell him we need about a week to 10 days
            to see whether our ads even get past muster and we’re gonna spend money on our
            end. Um—

                                               5

                                      UNCLASSIFIED                         SC14_15-TRANS-032240
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.682 Page 8 of 120
                                       UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


CHS:        I’m pretty sure that we’ll be fine.

VK:         Okay, I’m just wondering if I should ask for costs or not [CHUCKLES].

CHS:        That’s up to you.

VK:         If I ask for costs, what can my budget cost-what can they budget cost it—

CHS:        It doesn’t matter. Whatever number it is, it just offsets our cost. We are going to
            spend 100 to 100 and a half a month.

[COUGHS]

CHS:        So whatever you get, you get. You know-you know what I’m saying?

VK:         Yea.

CHS:        I mean if they go, ah okay well 50, or okay well 70, or okay well 100, whatever. It
            just offsets.

VK:         Okay so I’ll just leave it 60/40, we take care of the costs and then we can just—

CHS:        Well you’re telling me that there’s at least a million shares, 200 plus 750.

VK:         Yea.

CHS:        And with no cost on their side. In other words, I don’t care what they paid for
            their pip-their paper.

VK:         Well I’ll get the costs. Fuck it. I’ll figure it out.

CHS:        What I’m saying is if they’re not having to recognize the cost of the marketing, I
            don’t give a shit what they paid for the paper. It’s a million share—

VK:         Yea.

CHS:        --it’s a million shares and whatever they sell for, they sell for.




                                                  6

                                       UNCLASSIFIED                          SC14_15-TRANS-032241
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.683 Page 9 of 120
                                          UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/25/2017


VK:            The point I’m-the point I’m-I’m just trying to tell him I just-if they come back to
               me and say how much you thinking are we are going to spend. I’m gonna say, you
               know 150 to 200 a month. That’s what I’m going to say to them.

CHS:           Yea.

VK:            So you know—

CHS:           If that-if that offsets what they paid for the paper then, do you see what I’m
               saying?

VK:            Yea.

CHS:           Okay and where-are you tal-you’re just talking to Kip. You’re not talking to
               Hackett?

VK:            I’m talking to Kip and Andrew, both. Kip always put him on spea-on-on
               conference call with me.

End of transcript [00:00:00 - 00:07:59]




                                                 7

                                          UNCLASSIFIED                        SC14_15-TRANS-032242
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.684 Page 10 of 120




         EXHIBIT 02
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.685 Page 11 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/5/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171026_0050.MP3
   If Applicable−Date, Time, Duration:        00:00:46 – 00:02:16


                                  VERBATIM TRANSCRIPTION

  Participants:

                    (VK) Vikram Khanna
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                    ENTER CLASSIFICATION
                                                                     SC14_15-TRANS-032243
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.686 Page 12 of 120
                                      UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 10/26/2017


VK:         Yea

CHS:        Okay, well-w-what’s news? I’m just calling you back ‘cause you just rang me a
            few minutes ago.

VK:         Yea, I was telling-I was calling you about… okay, okay it’s going to be 50/50
            after costs.

CHS:        Okay so they uh, they adjusted uh [OV]

VK:         Well because Kip’s not involved in a 40% and I told him, you know, you’ll be
            part of this so I’m just gonna give him 10 points, right?

CHS:        Sure. No-no-no, that-that-but-and-and they acquiesced to uh an after cost deal?

VK:         Yea, that’s what I told them. I mean, I told Kip anyway I am 99% that’s gonna
            happen. So—

CHS:        That’s fine.

VK:         If not, then we’ll readjust, but it’s in between that, you know—

CHS:        Okay so—

VK:         We’re in – we’re in the 50-60 range, I’m just playing with it here a little bit just to
            get it done, you know, properly.

CHS:        Kip gets his piece, 50/50 after cost. That’s-if you can get that done, that’s fine.

VK:         Yea, I think that’s-that’s-it was reasonable, that’s why I left it there, but I ju-
            fuckin’ gave’em 40 with costs, I was-that’s what I was trying for but everybody’s
            balking because they got to take care of people, they gotta take care of the
            company, they gotta take care of the shell- all you know all that bullshit, right
            so—

CHS:        Yea.

VK:         --and depositing stock and you know, all that nonsense. I said, okay well let me
            get back to my guys, but—


                                               1

                                      UNCLASSIFIED
                                                                           SC14_15-TRANS-032244
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.687 Page 13 of 120
                                          UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 10/26/2017


CHS:          Yea.

VK:           --like I said. Yea, I think 50/50 will work after-after costs so that’s what I told
              Kip. So, he’s gonna run [UI], but he shouldn’t be a problem.

CHS:          Okay. Alright, that sounds good let me uh go ahead and run that around the flag
              pole, but just proceed uh ‘cause that’s fine.

VK:           Okay, I’m proceeding as-as usual and the Yuengling deal is being-is being closed
              as well.

CHS:          Okay.



End of transcript [00:00:46 – 00:02:16]




                                                 2

                                          UNCLASSIFIED
                                                                             SC14_15-TRANS-032245
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.688 Page 14 of 120




         EXHIBIT 03
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.689 Page 15 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/5/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171030_0057.MP3
   If Applicable−Date, Time, Duration:        00:00:05 – 00:04:43


                                  VERBATIM TRANSCRIPTION

  Participants:

                    (VK) Vikram Khanna
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032246
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.690 Page 16 of 120
                                      UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 10/30/2017


[PHONE STOPS RINGING]

VK:         [UI]

CHS:        Hey.

VK:         Hi.

CHS:        Yea [OV]

VK:         You got-you got a little pencil or your little sticky pad?

CHS:        Uh no, what, tell me. I’ll find a pencil, go ahead.

VK:         Alright, the new symbol is gonna be, A-R-B-R

CHS:        Eh, Apple—

VK:         Apple-Romeo-Bravo-Romeo.

CHS:        Bravo – Romeo. Okay.

VK:         The company is gonna be called Arias Intel Corp, which is Alpha-Romeo-India-
            Alpha-Sierra.

CHS:        A-R-I-A-S?

VK:         Yea, and then Intel Corp.

CHS:        I-N-T-L-corp

VK:         The symbol and name change should happen within the next two days.

CHS:        Huh.

VK:         I’ll have the DTC sheets today, latest tomorrow because that’s two days from
            Friday. He doesn’t know whether they’re counting today end of day or not but I’ll
            have it today or tomorrow morning.

CHS:        Okay.


                                              1

                                      UNCLASSIFIED
                                                                         SC14_15-TRANS-032247
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.691 Page 17 of 120
                                     UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 10/30/2017


VK:         Um… stocks being transferred over today. Uh he just, has an issue. He couldn’t
            figure out the new printer scanner that his wife bought him, or his girlfriend
            brought him, so he’s now sending that information to Kip. Kip is going to wrap it
            up into a PDF and send it to Seton. And then um, we’ll do the transfer.

CHS:        Something about somebody’s girlfriend?

VK:         Yea—it doe-uh-it doesn’t even matter.

CHS:        Just the paperwork behind it.

VK:         Ye-ye-yea, it’s being done—

CHS:        Okay.

VK:         Uh um Robert Leskowski, reasonable, shell guy, S-1 guy, good guy. So I said
            okay, you know—

CHS:        The whole banana huh?

VK:         Yea, so I said okay we’ll reach out.

CHS:        Yea, do—

VK:         Yea, I go, does he do S-1s, does he do shells, what’s his what’s he dealing with?
            He said he does all that.

CHS:        And the referral would be who, Hackett?

VK:         I guess so.

CHS:        And-and Hackett is H-A-C-K-E-T, what’s Hackett’s uh first name?

VK:         Andrew.

CHS:        Andrew, okay. And he’s Canadian. Eh?

VK:         Andrew’s Canadian, yea.

CHS:        Okay. Oh he’s up in Oregon. [DEEP BREATH] Interesting place [CHUCKLES].


                                             2

                                     UNCLASSIFIED
                                                                       SC14_15-TRANS-032248
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.692 Page 18 of 120
                                       UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 10/30/2017


VK:         Yea, it’s interesting [CHUCKLES].

CHS:        Yea, whatever. I guess he’s just, you know [UI]—

VK:         And we have a new deal, brand new-not brand new, but it’s a new deal, D-A-V-C.

CHS:        Sorry say that again, D-

VK:         Delta-Alpha-Victor-Charlie.

CHS:        Okay.

VK:         There’s 2.5 million at Wilson Davis. There’s 647 million issued and outstanding.
            Quite a bit of that is free trading, so he’s gettin me all the full details. He may
            want to do a rollback or whatever, he goes, but it’s there if we – if we need to use
            it.

CHS:        Oh it’s his vehicle that he has.

VK:         Yea.

CHS:        And this is Hackett again.

VK:         Well it’s Hackett or Hackett’s fuckin guy or whatever, right, has a vehicle.

CHS:         Oh this Italian guy that we don’t know.

VK:          I don’t know yet, I mean – I mean uh he’s getting more information on the
            vehicle. I think so must not be Hackett’s, but his close friend’s. But it’s there if
            we need to use it.

CHS:        Okay. It -it must be in their little circle.

VK:         Yea.

CHS:        Mkay. Alright, well, um it’s a good thing you gave me a heads up on this
            [CHUCKLES], on this thing.

VK:         Today they’re doing the symbol change and name change.



                                                 3

                                       UNCLASSIFIED
                                                                           SC14_15-TRANS-032249
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.693 Page 19 of 120
                                     UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 10/30/2017


CHS:        Yea, yea alright well no-no-no problem, no problem, crisis averted.

VK:         Crisis averted [CHUCKLES].

CHS:        When d-you, so you uh what else do we have um…um let me think, I think that’s
            everything on this stuff. W-we’re sorta waiting for DTC sheets. He’s doing his
            thing so uh I will mention the ARBR Arias International Corp stuff in the next
            couple of days [OV]

VK:         [UI] [OV] Intel Corp, yep.

CHS:        Um…let me see, we were done with Hal, uh—

VK:         They’re trading - I mean trades like, you know, a little bit around 5 bucks every
            day.

CHS:        This HV?

VK:         Yea.

CHS:        The Pre-pre uh—

VK:         Pre-symbol change.

CHS:        Pre-symbol change. Do you know that-if its th-if its them just pushing it around or
            what?

VK:         Uh I don’t know.

CHS:        I mean because, I mean you’ll-we’ll see when we get the DTC sheets and stuff but
            I-we were led to believe that there really wasn’t anything else out there.

VK:         No I think it’s just them kinda playing—

CHS:        Tennis.

VK:         Yea.

CHS:        Yea, alright. Yea, that makes sense. Okay.



                                             4

                                     UNCLASSIFIED
                                                                        SC14_15-TRANS-032250
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.694 Page 20 of 120
                                                       UNCLASSIFIED

                File Number: 318C-SD-2080547-INV14
                Task Number:
                Recording Date: 10/30/2017




                End of transcript block [00:00:05 – 00:04:43]




                                                                5

                                                       UNCLASSIFIED
                                                                    SC14_15-TRANS-032251
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.695 Page 21 of 120




         EXHIBIT 04
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.696 Page 22 of 120
                                          UNCLASSIFIED

  File Number:    318C-SD-2080547-INV14
  Task Number:
  Recording Date: 10/31/2017


                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/12/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171031_0062.MP3
   If Applicable−Date, Time, Duration:        00:00:25 - 00:09:10

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (VK) Vikram Khanna
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                                1

                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032252
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.697 Page 23 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         Hi, bro

CHS:        Hi I was just pushing the button and you disappeared there, sorry.

VK:         Copy. I just figured you were busy.

CHS:        No, I think I got 3 Protons—

VK:         Yea

CHS:        --altogether. Uh one is um-now let me pull it all back up. What is—

VK:         One-one is the shareholders list.

CHS:        ‘Kay one is the shareholders list, good.

VK:         The other one is the 300,000 shares that uh Kevin Gillespie, who’s the owner -
            he’s got 300,000 shares that he believes that can come free under this opinion
            with these lawyers, which they’ve already ag- said that they could get—

CHS:        So—

VK:         …an opinion on..

CHS:        --so this uh-I guess he’s the CEO or something. Whatever he is, right? Um—

VK:         Yea.

CHS:        He’s kinda got these 300 to work with and he’ll give ‘em to somebody to help out
            the company like uh for prom- [OV]

VK:         [UI] [OV]

CHS:        Huh?

VK:         They’re gonna be coming our way.

CHS:        Okay so he’s he kn- he’s –he knows what’s going on. He- he’s got this, he’s got
            control of these 300 or and he is gonna assign them to somebody.

VK:         Correct and the 200, or close to 200 is already in Kip’s account right now.

                                                2

                                     UNCLASSIFIED
                                                                        SC14_15-TRANS-032253
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.698 Page 24 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:        Okay and were those 200 kinda generated the same way? He had these somehow
            and uh he pushed them—

VK:         Yea uh-yea very similar. They got-they gave Andrew 300. Um Andrew said he’s
            been, you know, in and out of almost 15,000 shares or so and whatever he’s got
            he’s sending over to Kip. I’m getting confirmation on Kip. The only thing Kip has
            to do is he wants to give Andrew trading authority because Kip’s gonna be, you
            know, in and around. So Andrew’s always around.

CHS:        Okay.

VK:         So Jay just needs to know that he can transact on those shares.

CHS:        And Jay is the guy at uh Seton—

VK:         At Se-at Seton.

CHS:        And does he ever travel? Uh –d is he an owner or anything. Does he ever travel
            here?

VK:         No, but I’m thinking of going over there.

CHS:        Yea, that’s why I ask.

VK:         So because um A, number 1, he doesn’t take any fucking- you know, he says I
            don’t need paperwork [CHUCKLES].

CHS:        Ah.

VK:         Which is great but his-his-his 10% or whatever he charges is just enormous so I
            might- I might need to take a trip once I’m a little better to go over there and do a
            little wining and dining for a couple days and just get our rates down.

CHS:        Where’s he located?

VK:         Seton, I think it’s in the Bahamas.

CHS:        Oh okay so he’s a Bahamas guy. I- I don’t remember I—

VK:         Maybe you and I just-you know do a little puddle jump over there.

                                              3

                                     UNCLASSIFIED
                                                                          SC14_15-TRANS-032254
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.699 Page 25 of 120
                                       UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:        Yea exactly. No, it sounds like he’s one of the few games left in town, right?

VK:         Yea. I mean, I’m thinking if I can get him down to six points, just you know
            depending on pricing of our-of our, you know, of our-of our deals and our deals
            are usually pretty high anyways so.

CHS:        Right.

VK:         And you know a-and you know, I know if I write [UI] and we still had what’s his
            name onboard, he’d buy those 519,000 notes in a fucking second.

CHS:        Yea.

VK:         I-I take care of that fucker.

CHS:        Yea I know. We got, I-it’s the potholes in the road still. I get it.

VK:         Yea—

CHS:        Um, okay—

VK:         But you know the thing is, it’s just that people in our game that understand that
            and can write that check really easily, makes our lives so much more simpler. You
            know?

CHS:        Yea. L-let me let me ask you a question. So this Kevin Gillespie uh he met up
            with this uh Budhu Annett. Is that her name, Annett Budhu?

VK:         Annett-Annetta Budhu.

CHS:        Is she Indian or is she—

VK:         She is one of those kinda funny Indians. Like she a Fijian Indonesian kind of
            transplant who’s a lesbian and lives in New York and owns a gay bar.

CHS:        Other than that she does shells and uh—

VK:         She’s done shells. She was my original-original go to person for shells.

CHS:        Mkay. So she’s been at it for a long time.


                                               4

                                       UNCLASSIFIED
                                                                            SC14_15-TRANS-032255
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.700 Page 26 of 120
                                       UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         Yea now, she’s been at it for a long-long time and she’s kept herself safe and
            secure. You look her up, no problems and it’s-it’s beautiful.

CHS:        Okay.

VK:         She’s got a nice place down in-in New York. She’s got a little brownstone.

CHS:        Okay, nice. Okay, um she kinda calls the shots here. She-she’s hooked in—

VK:         Well I think she’s-I rather-instead of me talking directly to the company, I rather
            talk to her because she’s safe and she’s got her Protons and she’s got her this and
            she’s got her that and you know-I’m not in the mood to sit there and start-I mean I
            will, but I’m not in the mood to directly start interfacing with the company at this
            point, you know?

CHS:        No but it seems like this Kevin and her uh—

VK:         Yea, totally. It’s her shell, it’s her SPA, it’s her it’s her deal. In the sense that, you
            know, she’s gonna see it all the way till the end. She’s championing it. She loves
            the product.

CHS:        Yea she kinda controls-like this 300,000 share paper the 200-she kinda control-
            controls—

VK:         Yea

CHS:        --that with the- the Kevin guy.

VK:         Yea.

CHS:        Mkay. Alright well that was good to put her on because it kinda now we’re pe-
            peeling the onion, you know. First there’s Kip. And then there’s Kip and this
            Hackett guy.

VK:         Yea, Kip is just my placeholder, you know what I mean. He just brought the deal
            to me and he’s got his own position, which is fine.

CHS:        And then- and then this Hackett guy. She got him involved? Is that ki-?



                                                5

                                       UNCLASSIFIED
                                                                             SC14_15-TRANS-032256
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.701 Page 27 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         You know I haven’t dug in yet. Um Hackett’s gonna call me back. But uh, and-
            and – and Budhu’s calling me, she’s already called me eight times making sure I
            got all the emails and she’s now having Gillespie write for you and me to our
            benefit a summary up to date what’s going on with the company.

CHS:        Okay.

VK:         We’ll have that soon. Um there’s a bunch of press they’re not putting out until
            they figure out what they’re doing with their deal, like in as far a promotion goes.

CHS:        Right—

VK:         Uh.

CHS:        --so she’s told hi-uh Kevin to, hey hold that news or Hackett has or whoever.

VK:         Yea. Everything’s on hold.

CHS:        Okay. Alright.

VK:         Um and Annetta I believe is calling the shots.

CHS:        Okay.

VK:         For the most part.

CHS:        Alright.

VK:         Or-or she has enough of the owner’s ear to be-to listen.

CHS:        Okay I-I think the last piece or one of the pieces that you and I need to understand
            is how many cooks are in the kitchen here? There-there’s Kevin, okay I got him
            he’s the CEO. He’s got all this-he-he’s in the game, let’s just say it that way. He’s
            in the game. Uh there’s a Budhu. Sounds like she’s next level down and she had
            the shell and she kinda has his ear and she kinda poi-uh-directs traffic. Then uh-
            Ha-is-okay is Hackett’s fingers in the pie? Is there somebody else? These Italian
            guys you were talking about? And then Kip and then us, is that-is that sorta where
            it’s at?



                                              6

                                     UNCLASSIFIED
                                                                         SC14_15-TRANS-032257
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.702 Page 28 of 120
                                       UNCLASSIFIED

 File Number:    318C-SD-2080547-INV14
 Task Number:
 Recording Date: 10/31/2017


 VK:         Yea um I don’t know about the Italian guys but I know Hackett’s in there. He’s
             the one that’s bringing you know the marketing promotion blah-blah-blah to the
             team, right?

 CHS:        Okay. Um and that’s all been taken care of in that 40 points.

 CHS:        Okay so there’s just-I’m just trying to figure out if there’s other people’s fingers
             in the pie here that—

 VK:         Nope.

 CHS:        --that- that we—

 VK:         Nope.

 CHS:        --don’t see and—

 VK:         I think Annetta’s gonna take her-her juice out of her restricted stock in her
             position and uh you know, whatever Hackett does with the company, he does.

 CHS:        Yea well okay. Alright.

 VK:         Well these guys that are dual listing, they’re already kinda making-you know, on
             the AIM and try in London. And they’re got a, you know, four to five million
             letter financing that’s circled. They’ve got, you know, name change being done,
             all that. So I think the company is gonna be healthy with respect to-they’re not
             gonna be like, you know, looking at selling stock ‘cause you know-it’s gonna be
             like another similar to QBIO, where they’ll -they’re getting their financing at
             other places.

 CHS:        Right, but the of-I’m just trying to figure out who the Ollie is and the-and you
             know as Ollie is to QBIO, who is to—

 VK:         I think our Ollie is gonna be Annetta slash Andrew, but my protection is Kip.

 CHS:        Yea ‘cause he holds all the-he’s holding the paper.

 VK:         He holds all the paper.

 CHS:        Okay. Okay. Sorry I’m just trying to wrap my head around it.

                                               7

                                       UNCLASSIFIED
                                                                          SC14_15-TRANS-032258
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.703 Page 29 of 120
                                          UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:            No-no-no-no those are great questions. I mean, I’m telling you, that’s how I that’s
               how I kinda manufacture. That’s why I bring in Kip and Kip will fuckin’ you
               know I mean [CHUCKLES] Ki-if it can’t be, you know, if me-if-if I was hanging
               on-on with one arm on a mountain and so was Andrew, and he had to save one of
               them, he’d save me [CHUCKLES]

CHS:           [CHUCKLES] Sorry Andrew. Okay.

VK:            [CHUCKLES] So.

CHS:           Okay the wife is all over me. I gotta do a-a call with her. Um.

VK:            Okay.

CHS:           So I got it-I got these emails. I’m gonna digest them now, okay? And then—

VK:            Okay and then I’m waiting for Ki-Andrew to come back with some positive news
               and I was hoping the California guy will take it. If not, I’m kind of slowly talking
               to Bill. Maybe we can do something with, what’s-his-name and take care of them

CHS:           Okay, also see if Ha-Hackett wants to do a call so we can understand uh, you
               know, who’s in the game and who’s-who, who’s-what.

CK:            Okay well, Joe, Vikram and Hackett are gonna do a phone call.

CHS:           Yea I’ll be Joe again. Okay.

VK:            Okay. Bye.

CHS:           Alright. Ill check in a bit. Thank you

VK:            ‘Kay, bye

CHS:           Bye-bye. That was a call with Vik Khan at 12:10 on October 31st.



End of transcript [00:00:25 - 00:09:10]




                                                 8

                                          UNCLASSIFIED
                                                                            SC14_15-TRANS-032259
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.704 Page 30 of 120




         EXHIBIT 05
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.705 Page 31 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/6/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171031_0064.MP3
   If Applicable−Date, Time, Duration:        00:12:00 – 00:12:50


                                  VERBATIM TRANSCRIPTION

  Participants:

                    (VK) Vikram Khanna
                    (AB) Annetta Budhu
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032260
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.706 Page 32 of 120
                                          UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:          How does-How does Kip know Hackett? Uh he’s the only mystery to me.

VK:           Kip knows Hackett for years now they’ve made money and they’ve lost money
              and they’ve made money you know in deals back and forth. Hackett’s been on the
              scene for some time. Um I think hi- one of his guys did a big cross with you on
              the VT.

CHS:          Hackett is um Canadian or—

VK:           He is Canadian, out of Toronto.

CHS:          Does Hal know Hackett?

VK:           Hal does… yea.

CHS:          Okay.

VK:           I think, yea.

CHS:          You know that’s my test. If Hal knows him—

VK:           [CHUCKLES]

CHS:          --if Hal knows ‘em then they’re a good guy.

VK:           [CHUCKLES]

CHS:          Okay. Alright th-that that’s what I needed to know on that. Um, okay.

End of transcript [00:12:00 – 00:12:50]




                                                1

                                          UNCLASSIFIED
                                                                        SC14_15-TRANS-032261
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.707 Page 33 of 120




         EXHIBIT 06
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.708 Page 34 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          Click here to enter text., 8/6/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171031_0065.MP3
   If Applicable−Date, Time, Duration:        10/31/2017, 00:01:36- 00:09:03


                                  VERBATIM TRANSCRIPTION

  Participants:

                    (VK) Vikram Khana
                    (AB) Annetta Budhu
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                         SC14_15-TRANS-032262
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.709 Page 35 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         So I got off the phone with Annetta regarding Hackett. Let me tell you all the
            whole story. Gimme one second, let me move this back.

CHS:        Yes please…Kip-Kip Sidhu.

VK:         Kip.

CHS:        Kip Sidhu.

VK:         Um, so Andrew had this Zika deal.

CHS:        Okay [CHUCKLES]

VK:         Way back, I heard about it. Um it was with Ollie, they had a whole thing. And
            Annetta got them the shell for that deal.

CHS:        Mm.

VK:         So she knew Andrew through that. Plus, she knew Andrew for some time in
            Toronto and she does deals all over Canada, Toronto and Vancouver, of course.

CHS:        So Andrew and uh Ollie are-are tight, is that what you’re inferring?

VK:         No-no they are no longer tight because... well—

CHS:        The deal blew up.

VK:         The Zika deal is fine. They are no longer tight because of VTNL and something
            else.

CHS:        Yeah okay. Alright.

VK:         So, whatever.

CHS:        Okay.

VK:         Anyway, Andrew said, let’s do some deals together and Annetta said well I got
            this deal I’m working on and I love it a lot blah-blah-blah, which is this present
            deal. And Andrew put in 300 grand. He gave her 300 grand. That is going to turn
            into 750,000 shares once the S-1 drops.


                                             1

                                     UNCLASSIFIED
                                                                       SC14_15-TRANS-032263
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.710 Page 36 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:        I, I get’cha.

VK:         Kay? Um the other 300,000 shares she is willing to give to me once we get going
            um as long as the company, Kevin, gets you know the 50 to $100,000 for those
            shares so he can take care of- get 50,000, 25 or 50,000 to the noteholder guys
            guys and keep them kinda going, you know? Um but she goes, we’re happy, I’m
            happy to give you those 300,000 shares but I mean it’s-I go-I go, Annetta 200,000
            shares- I mean I-I-I need uh- I need my lid, you know, [CHUCKLES] because
            this thing is gonna be like…you breathe on it and its already going—you know
            ‘cause they had it up to 9 bucks at one point you know and that’s when the shorts
            came in.

CHS:        Mhm.

VK:         Nothing there. Somebody put a press release out way back and it was just like, we
            don’t want that, you know. But um now all the pieces of the puzzle are in the deal
            now and things are happening, now they want it to move properly, but um anyway
            we can-those 300,000 extra shares are ours.

CHS:        Okay and like the CEO knows about them. He knows they’re being used for
            promotion and he gets a kickback 100 grand somehow and—

VK:         Yea, take care-he goes, you guys take care- let’s just figure out how we can take
            care of these EMA guys and then we’re golden-you know it’s like his—

CHS:        Okay. So everybody’s in the canoe.

VK:         Yea.

CHS:        Um, was Hackett involved in QBIO?

VK:         Um, no. Just as an investor. He had some um-he had some shares—

CHS:        So he’s-so he has-I only ask ‘cause, you know does he value the program or not?
            Does he already know about it? Does he already—

VK:         He [UI] the program. He knows the QBIO program very very well.

CHS:        Okay so he’s chomping at the bit here?


                                             2

                                     UNCLASSIFIED
                                                                        SC14_15-TRANS-032264
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.711 Page 37 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         They-he’s chomping at the bit and not even that, I can - I mean this whole thing
            started with that whole ice cream deal, which is happening in the background
            don’t forget.

CHS:        Yea the Yuengling, yea.

VK:         Yea the Yuengling.

CHS:        Yea, Yuengling, yea.

VK:         Yea.

CHS:        And-and that’s Hackett’s deal as well.

VK:         That’s Hackett’s deal.

CHS:        And did he get the shell from Ane-Annetta or—

VK:         Not that one. That- I think that shell was already spoken for it’s S-B-N-A, or
            what was it? S-S-N-H-R.

CHS:        Okay, he got that from somebody else.

VK:         Yea.

CHS:        Mkay. She’s not- she’s not involved in that deal. Okay, interesting. Alright. So-so
            that’s probably why Hackett kinda knows everything about you uh because of
            QB, ‘cause how it went and—

VK:         Yea.

CHS:        Presumably then probably thinks he knows about me or—

VK:         N- Yea.

CHS:        Does he know who I am or no?

VK:         I don’t think so. I think he knows that there’s a Michael out there, but I don’t
            know whether it’s connected. That’s why you know, to me you’re just Joe.



                                              3

                                      UNCLASSIFIED
                                                                         SC14_15-TRANS-032265
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.712 Page 38 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:        yea-yea-yea no-no-no I-I am happy to be Joe [CHUCKLES]

VK:         Yea, I like it too. You know J—

CHS:        I’m just [OV]

VK:         [UI] [OV]

CHS:        I’m trying to-you know do we have to explain what needs to be to done or is he
            like super fluent—

VK:         no—

CHS:        or—

VK:         --completely fluent.

CHS:        He watched QB, he knows Ollie, he knows the drill, blah-blah-blah.

VK:         blah-blah-blah-blah.

CHS:        Okay, now. All roads are leading to home. Okay um that’s how he got in the deal.
            He had the Zika deal, he was talking to her, she had this deal, he said let me get a
            piece of it, he put in 300, now they’re married.

VK:         Exactly.

CHS:        Okay. Alright. That makes-and there’s nobody else?

VK:         Nobody else.

CHS:        And it was Andrew’s 300 or was he fronting for something else?

VK:         I think it was his.

CHS:        Okay.

VK:         Him and his partner’s, whoever his partner is, um.

CHS:        This is that Italian thing—


                                              4

                                     UNCLASSIFIED
                                                                         SC14_15-TRANS-032266
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.713 Page 39 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


VK:         That Italian guy.

CHS:        Okay.

VK:         He likes to stay in the background quite a bit.

CHS:        Okay

VK:         But Andrew has quite a few of these high net worth individual guys that he runs
            with a lot. It’s kinda like uh Billy’s brother.

CHS:        Oh okay.

VK:         Uh from Vancou [OV]—

CHS:        Frank, yea [OV]

VK:         Frank Anderson who just like, you know, he stays in million dollar homes
            because, you know, his friends own it, you know [CHUCKLES]

CHS:        Right, exactly.

VK:         [UI] hiring some other person so.

CHS:        Right, I hear ya. Okay. What else is uh what else is news?

VK:         That’s about it um.

CHS:        Well that’s all good stuff. So let me um… okay I’m comfortable with that now.

VK:         So we got 300 on the side going to us. 200 or 169 is already at Kip’s. 750 coming
            on the S-1 and whatever else we can come up with, with respect to if we take over
            the notes or whatever, that’s all ours.

CHS:        Okay well the DTC sheets are going to show us a lot too.

VK:         Tomorrow. I’ll have them tomorrow. I’m gonna probably getting into the hospital
            tomorrow afternoon, late afternoon so I’ll be around tomorrow morning to
            forward—



                                              5

                                     UNCLASSIFIED
                                                                         SC14_15-TRANS-032267
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.714 Page 40 of 120
                                        UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 10/31/2017


CHS:          and then—

VK:           --to you and

CHS:          and who will I, d-I mean I can’t suggest that between now and Friday you’re
              gonna be okay to-to talk.

VK:           Well I mean, I should be okay. I mean I- from uh you know, I’m healthy right
              now so the doctor said to me that my chemo is not going to affect me like the way
              it did before.

CHS:          Okay. That’s—

VK:           [UI] chemo like we did before.

CHS:          Okay. Well if we need to then we’ll insert me uh if we don’t have to then that’s
              great. So we’ll—

VK:           Yea, I mean I can insert you at any time. I mean I have no problem with that I’m
              just trying to keep everybody—

CHS:          I’m-I’m just trying to keep the ball rolling.

VK:           Yea, I’m just trying to keep everybody, you know, at bay where it’s like a lot of
              the cro-a lot of the lines don’t cross so if things get stopped, if anybody ever
              looks, you know, so.

CHS:          Did you look at the shareholder list by any chance?

VK:           Yea I didn’t see any surprises.



End of transcript block [00:01:36- 00:09:03]




                                                6

                                        UNCLASSIFIED
                                                                          SC14_15-TRANS-032268
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.715 Page 41 of 120




         EXHIBIT 07
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.716 Page 42 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/6/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171101_0068.MP3
   If Applicable−Date, Time, Duration:        00:05:24 – 00:07:54

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (VK) Vik Khanna
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032269
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.717 Page 43 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 11/01/2017


CHS:        And I’m just trying to figure out what the steps to-to push the button on this deal
            are. So the steps are this…Kip already has 170,000 shares.

VK:         Yea very close to 170,000.

CHS:        That- that’s one. That’s number one. Number two, there were supposed to be
            700,000 more shares that are uh being deposited or-or available.

VK:         Yea once they do the S-1 then Hackett’s got access to free trading registered S-1
            depositable—

CHS:        oh—

VK:         --shares.

CHS:        --So the S-1, once it’s effective, releases the 700,000 shares.

VK:         Correct.

CHS:        Ah’kay. So then- then there’s a-separately, there’s 100,000 dollar- uh we need
            100 grand and hers three-and Kevin the CEO has 300,000 shares squirreled away
            somewhere that he’s going to present for the 100,000 dollars.

VK:         Correct.

CHS:        And then finally, um…there’s these two notes uh, but they can’t be touched until
            beginning of next year.

VK:         Correct.

CHS:        So those are all the pieces.

VK:         Those are all the pieces and we have access to-he reiterated that if we need more
            stock or whatever there’s access to, you know—

CHS:        And th—

VK:         --there’s access to the blocks.

CHS:        --and that’s Kevin saying that, right?


                                              1

                                      UNCLASSIFIED
                                                                         SC14_15-TRANS-032270
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.718 Page 44 of 120
                                          UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 11/01/2017


VK:           Correct.

CHS:          Uh so the CEO on the phone—

VK:           So I mean like I just said okay you know we’re doing such a great job okay he-
              we need more paper or we can’t continue, they’ll find the paper.

CHS:          Mkay. Does he understand the um the way the pro-pr- the promo works?

VK:           No, I didn’t get into all that. I didn’t want to talk about that over the phone,
              particularly, and you know I’m assuming um-I know Annetta knows about the
              QBIO and the QBAK I think-uh I didn’t say QBAK but the QBIO, uh through
              Hackett and so on and so forth so they-and I mentioned QBIO as well to Annetta.
              Like you know, we didn’t have enough stock at one point and the stock went
              straight to $12 and uh it just [CHUCKLES] it didn’t help the chart out if-if you
              know what I mean. So, it’s hard for us to manage this if we don’t have things to
              keep the lid on things, you know, and so she understood the reason why I’m
              asking for access to paper. So, she knows that without going into detail of what
              our program is, but she knows that, you know, it’s a good one.

CHS:          Mkay. Okay.

End of transcript [00:05:24 – 00:07:54]




                                               2

                                          UNCLASSIFIED
                                                                        SC14_15-TRANS-032271
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.719 Page 45 of 120




         EXHIBIT 08
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.720 Page 46 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/26/2019

  Name and Office of Typist(s):               SD76478; SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171102_0078.MP3
   If Applicable−Date, Time, Duration:        00:06:05- 00:09:59


                                  VERBATIM TRANSCRIPTION

  Participants:

                    (VK) Vikram Khanna
                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032272
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.721 Page 47 of 120
                                      UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 11/02/2017


AH:         --that would be Kevin--

VK:         Yeah, let me ask a question-let me ask a question Andrew, on the-on the-on the
            marketing plan, what did you give the guys, just cash?

AH:         Yeah, I paid cash [UI]-actually you might know them, do you know uhm, what’s
            that call room there, in Orlando?

CHS:        Market Wise?

AH:         You know Ray?

CHS:        Is it Market Wise?

AH:         Uhm…Vik you might know him, do you know Ray? From Orlando—

VK:         Yeah, yeah-yeah-yeah [UI] [OV]—

AH:         He was the guy that started-he-he started—

VK          --A-A-B-B—

AH:         Yeah, he started off on uh, with QBIO originally, the same guy that started with
            QBIO.

CHS:        Oh that’s a phone room—

VK:         Ah, okay.

CHS:        --that’s a phone room in Florida right?

AH:         It’s a phone room in Florida —

VK:         Yeah.

AH:         --correct.

CHS:        And-and what’s this guy’s name Ray what?

AH:         Ray-I don’t-I-I honestly don’t know his last name but uhm, I hired him—


                                             1

                                      UNCLASSIFIED
                                                                       SC14_15-TRANS-032273
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.722 Page 48 of 120
                                     UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 11/02/2017


VK:         I think I know him [UI], but I think Billy knows him too uhm—

AH:         Yeah, but there’s another guy in Vancouver, I know you used to [UI] him.

CHS:        Who’s that Billy?

VK:         Uh yeah, I’ll-I-can you- you just pay the guy cash, do you know how much, [UI]
            how much did you give him?

AH:         So I spent 25,000 with him.

CHS:        Okay, so let’s slow down.

AH:         And to be honest-he’s been-he’s been really crap and… I think some of his maybe
            [UI], maybe it’s not him personally but whoever he’s working the phones [UI], to
            me it feels like they’re buying the stock and just kind of rotating the stock back
            out. To me, so—

CHS:        Okay, so-so-sorry you’re-you’re jumping ahead so, you-you spent 25 grand, you
            hired a phone room, this Ray guy out of Florida, uh you had two hundred and
            you’re down to-you were down to, you were down to-one sixty nine. Uh, I-I know
            you bought some back—

AH:         Before--

CHS:        --I know you bought some—

AH:         Yeah, so before he’s ju-yeah sorry.

CHS:        I know you bought some back, let’s get to that in a minute. So-so you moved off
            what uh, 30-31 thousand shares uh, using this Ray guy? Is that right?

AH:         Correct, and just so you know, before Ray and another room I’ve also-I’ve also
            used, and I’ll get to-before I get to that, I bought six or seven thousand in the
            market previously, so I had the two hundred thousand that came in, and I
            personally then, bought another seven thousand shares, before everything was
            starting-just to clean up the loose stock in the market, between like three and four
            bucks, after [UI] marking it.



                                              2

                                     UNCLASSIFIED
                                                                         SC14_15-TRANS-032274
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.723 Page 49 of 120
                                      UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 11/02/2017


CHS:        So you-you kinda’ moved it up by-buying about seven thousand shares and-and
            what price point? What-about when was that-what-what price point is that?
            ‘Cause I’m looking at the history right now.

AH:         Uhm, so what you’ll see it-like months ago it was-it was trading around two
            dollars/three dollars—

CHS:        Yeah so like in July—

AH:         --so what I did was—

CHS:        --I see in July it was uh, it traded kind of a little bit every single day or-every
            other day. Between, two-forty-seven—

AH:         Yeah, so—

CHS:        --and four dollars.

AH:         Correct, so I was accumulating stock between those prices—

CHS:        Okay.

AH:         --and then, it got to the point where it was around five dollars—

CHS:        Yeah.

AH:         --and then I did a-in that-this was before I got any of my shares I just did a
            campaign, to just kinda’ test things out to see how this thing trades, and the stock
            you’ll see shot up to around nine/nine fifty around there—

CHS:        It went to eight fifty and then the next day, nine dollars and ninety cents on
            September 13th and 14th—

AH:         Correct, so the—

CHS:        --and what did you—

AH:         --stock I basically bought, in the market.

CHS:        --and what did you do—


                                               3

                                      UNCLASSIFIED
                                                                           SC14_15-TRANS-032275
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.724 Page 50 of 120
                                         UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 11/02/2017


AH:           --sorry—

CHS:          --and what did you do to do that sorry?

AH:           What did I do on that?

CHS:          Yeah, yeah I-was that these Ray guy? Or who was that?

AH:           No just this-[UI], a guy I use that brings in buying [UI] and just like, it just started
              shooting up to nine dollars so—

CHS:          Oh okay.

AH:           --so what I did was I just-I just sold that stock back out around nine dollars and
              then kind of bought it back when it drifted down to five-between four fifty and
              five—

CHS:          Okay.

AH:           --you’ll see a month ago it did.

CHS:          Okay, I see that. In October you kinda’—

VK:           So what are you-what are you holding right now uhm, if you don’t mind me
              asking?



End of transcript [00:06:05- 00:09:59]




                                                 4

                                         UNCLASSIFIED
                                                                             SC14_15-TRANS-032276
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.725 Page 51 of 120




         EXHIBIT 09
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.726 Page 52 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/26/2019

  Name and Office of Typist(s):               SD76478; SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171102_0078.MP3
   If Applicable−Date, Time, Duration:       00:27:18- 00:28:53


                                  VERBATIM TRANSCRIPTION

  Participants:

                    (VK) Vikram Khanna
                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032277
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.727 Page 53 of 120
                                     UNCLASSIFIED

File Number: 318C-SD-2080547-INV14
Task Number:
Recording Date: 11/02/2017


CHS:        --I mean I’m sure you watch—

AH:         Yes.

CHS:        --you watched uh, and-and I’m just going off of Vik. You watch Q-B-I-O, you
            understand how it goes. I have to tell you the worst day was when it went to
            twelve bucks, you know why?

AH:         Yeah [Laughs].

CHS:        Cause’ nobody could—

AH:         You couldn’t-you had no stock to sell.

CHS:        --nobody could execute and—

AH:         Mhm.

CHS:        --and I’m only five-seven and I-I was screaming like I was six-two, you know—

AH:         [Laughing].

CHS:        --you know, I-I was an unpleasant—

AH:         I rem-I rem—

CHS:        --I was a very unpleasant individual on that day, if everybody can remember, uhm
            so—

AH:         --yeah I bet.

CHS:        --so uh, I can’t uh, I can’t get there from here on this one, I-I’m not gonna’ be you
            know, quarter half a million dollar deep and-and we can’t execute or-or can’t
            uh—

AH:         And we can’t execute.

CHS:        --our shit together, so uhm—

AH:         Yeah.


                                              1

                                     UNCLASSIFIED
                                                                         SC14_15-TRANS-032278
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.728 Page 54 of 120
                                      UNCLASSIFIED

 File Number: 318C-SD-2080547-INV14
 Task Number:
 Recording Date: 11/02/2017


 CHS:        --alright, so I understand—

 AH:         That’s another thing too, rather than having-was it all the stock at one brokerage
             firm? Cause’ my suggestion would be-on the three-on the-the two hundred, or a
             hundred seventy-seven thousand we-we can put at World Wide Financial, and
             then the other—

 VK:         [UI] [OV]—

 AH:         --three hundred thousand.

 VK:         [UI] do it again.—

 AH:         Hello?

 CHS:        No, I can hear him go ahead.

 VK:         Sorry guys just give me one second [UI].

 AH:         And then the other three hundred thousand can be deposited, [UI] I don’t know,
             Wilson Davis, and then the other hundred thousand that they owe us—

 VK:         [UI] [OV]—

 AH:         --can be dep-deposited at another brokerage firm so we don’t have these
             problems.

 CHS:        Okay, I’m with you—

 VK:         [UI] [OV]—

 CHS:        --I’m with you Andrew on all of the, that—

 AH:         Right, ‘cause then you know it’s-if you have all the-everything at one [UI] then
             you run into, you run into problems like that and I’ve had problems like that too
             and, it’s depressing, you feel like shit at the end of the day [UI] to do.

 CHS:        Right.

 AH:         So.


                                              2

                                      UNCLASSIFIED
                                                                         SC14_15-TRANS-032279
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.729 Page 55 of 120
                                                         UNCLASSIFIED

                File Number: 318C-SD-2080547-INV14
                Task Number:
                Recording Date: 11/02/2017


                End of transcript [00:27:18- 00:28:53]




                                                              3

                                                         UNCLASSIFIED
                                                                  SC14_15-TRANS-032280
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.730 Page 56 of 120




         EXHIBIT 10
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.731 Page 57 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/26/2019

  Name and Office of Typist(s):               SD76478; SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171102_0078.MP3
   If Applicable−Date, Time, Duration:       00:31:31- 00:31:52


                                  VERBATIM TRANSCRIPTION

  Participants:

                    (VK) Vikram Khanna
                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032281
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.732 Page 58 of 120
                                          UNCLASSIFIED

 File Number: 318C-SD-2080547-INV14
 Task Number:
 Recording Date: 11/02/2017


 AH:           [Laughs] okay, fair enough, let me get Leona on the phone here.

 CHS:          Okay, thank you.

 AH:           ‘Kay, hold on…..actually just so you know before you really kicked in, Leona
               was helping on QBIO also.

 CHS:          Ah.

 AH:           -- anyways just thought I’d tell you that, hold on—

 CHS:          So she’s-she’s seen uh, the things that we do.

 AH:           yeah, so she knows. So—



 End of transcript [00:31:31- 00:31:52]




                                                1

                                          UNCLASSIFIED
                                                                       SC14_15-TRANS-032282
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.733 Page 59 of 120




         EXHIBIT 11
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.734 Page 60 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/12/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171106_0087.MP3
   If Applicable−Date, Time, Duration:        00:15:22 - 00:17:08

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (VK) Vikram Khanna
                    (KG) Kevin Gillespie
                    (AB) Annetta Budhu
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032283
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.735 Page 61 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 11/06/2017




CHS:        I’ll tell you w-why this is an important point for us. Um, I-I’d just like everybody
            to understand that way I don’t end up going crazy and-and uh losing my cool
            when uh we all stand around and look at each other and go, oh you never said that
            to me. [CHUCKLES] So-uh-sorry I-I just want to put it out there. S-we’ve got
            166,000 shares. We’ll give you the $100,000 dollars, that’s 300,000 more shares.
            That’s 466,000. The way uh-well let me just-the one I think Annetta is familiar
            with, QBIO. Uh the-when we did that one—

AB:         Yea, yea.

CHS:        We were through that many shares at-at similar price points in about 5 and a half
            weeks, 6 weeks. So, I-I apologize again for-for being so pointed with this stuff but
            to run out of shares is a death blow. QBIO, the day that these-these guys ran out
            of shares, it went from $6 or $7 to $12. And then after that, was a kinda—

KG:         Wow.

CHS:        --was kind of a dog’s lunch because then every shorting house out there uh, you
            know, saw weak –

AB:         Came back, yea.

CHS:        --saw weakness and then-and then they attacked it.

VK:         Well yea and-and then it just you see it was [UI] on everybody radar screen. You
            know, every uh all the [UI] dogs were li-they were they were—

CHS:        Yea-yea-yea

VK:         --they were li-licking their chops.

CHS:        The alphabet crew, probably everybody.

KG:         Yea, right.

CHS:        It’s just-y-you understand what I’m saying, Kevin, we can’t um-these are
            import—


                                              2

                                ENTER CLASSIFICATION
                                                                         SC14_15-TRANS-032284
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.736 Page 62 of 120
                                           UNCLASSIFIED

 File Number:    318C-SD-2080547-INV14
 Task Number:
 Recording Date: 11/06/2017


 KG:            Yea, no. I’m aware. Listen, I’ve-I’ve been in finance, you know uh, going on 30
                years. I know exactly what you’re talking about.

 CHS:           Okay.



 End of transcript [00:15:22 - 00:17:08]




                                                3

                                   ENTER CLASSIFICATION
                                                                         SC14_15-TRANS-032285
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.737 Page 63 of 120




         EXHIBIT 12
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.738 Page 64 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/7/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171219_0209.MP3
   If Applicable−Date, Time, Duration:        00:04:22- 00:06:11

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032286
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.739 Page 65 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/19/2017


CHS:        You know, I figured that was my biggest gun, right. I-I get my-my guy that uh
            call with an account like that, I mean he-he’s got his own guy on speed dial with
            E*Trade. He doesn’t have to go to through—

AH:         Wow-wow—

CHS:        --the 800 number. And I told him-

AH:         Wow.

CHS:        -I told him, you –you know, uh no you’re gonna- unfortunately you’re gonna have
            to call me each time you want to place a trade in this piece of shit.

AH:         Wow.

CHS:        [CHUCKLES] sorry.

AH:         Jeez.

CHS:        So that might change. I’m only giving you what I know. Okay?

AH:         Yea.

CHS:        And so my advice to you because I knew that and you didn’t, was you need to
            ramp Liana up and get yourself cleaned [OV].

AH:         Get out of it.

CHS:        Yea. I think so.

AH:         Yep. What I think I might do is in two more months I think my-my stock becomes
            free trading. Yea, I’ll just do uh-uh massive email ca-campaign if I can in 1 or 2
            days and then be done with it.

CHS:        Do you have uh connections to get the email stuff done?

AH:         Yea, yep.

CHS:        Okay, I used to use uh John and Lori. Uh—



                                             1

                                     UNCLASSIFIED
                                                                        SC14_15-TRANS-032287
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.740 Page 66 of 120
                                       UNCLASSIFIED

 File Number:    318C-SD-2080547-INV14
 Task Number:
 Recording Date: 12/19/2017


 AH:         Yea, I can’t stand them but um—

 CHS:        Nobody—

 AH:         I can go—

 CHS:        --nobody can stand them

 AH:         [CHUCKLES] I just go-I know- all those guys are like- they’re all my age so I
             kinda grew up around with them so—

 CHS:        Okay so you can go to the Wolf and—

 AH:         Yea.

 CHS:        --you can go to the guys that are producing, yea?

 AH:         Yea, yea.

 CHS:        Okay so you go that handled, good.

 AH:         Yea.

 CHS:        Ah uh then when I need that, I’m gonna come through you.

 AH:         Yep.

 CHS:        Uh because I don’t know anybody anymore. Believe it or not, uh uh yea I don’t
             know if you knew this but I used to run a lot of money-uh a lot of campaigns
             and—

 AH:         Oh wow.

 CHS:        --but I-I only used John and Lori. But it-

 AH:         [COUGHS TWICE]

 CHS:        --I mean we were doing a million dollars a month.




                                               2

                                       UNCLASSIFIED
                                                                      SC14_15-TRANS-032288
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.741 Page 67 of 120
                                       UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/19/2017


AH:           Yea no that’s like for the longest time- I’m actually most of this year I made most
              of my money on email campaigns, they were working really well for me. I made-I
              was probably doing 4-400 to a million a month as well.

CHS:          Yea. So, I mean it still works it’s just I don’t have the connects anymore—

AH:           Yea.

CHS:          --so my plan was if I need that, I’m gonna come to you for that as well please—

AH:           Yea no problem.

CHS:          Okay, thanks.



End of transcript block [00:04:22- 00:06:11]




                                               3

                                       UNCLASSIFIED
                                                                          SC14_15-TRANS-032289
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.742 Page 68 of 120




         EXHIBIT 13
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.743 Page 69 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/7/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171219_0209.MP3
   If Applicable−Date, Time, Duration:        00:10:49 - 00:14:46

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032290
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.744 Page 70 of 120
                                       UNCLASSIFIED

 File Number:    318C-SD-2080547-INV14
 Task Number:
 Recording Date: 12/19/2017


 CHS:        So-so as an aside, this is kinda—

 AH:         [COUGHS]

 CHS:        --uh private—

 AH:         Yep

 CHS:        Uh- so I don’t want this going around to anybody, please um.

 AH:         Fair enough.

 CHS:        The- I use a guy sometimes- like- like if I had just a position that I just wanted to
             get rid of I use a liquidity guy.

 AH:         Yep.

 CHS:        He-he’s a-runs a family office. He’s from uh- New York originally. He’s living
             here, I’m calling you from Del Mar by the way. I travel down to Del Mar,
             California today—

 AH:         Yea.

 CHS:        --he’s here. I’m gonna see him uh tomorrow. Uh he’s got a network of brokers
             and family office and sw-which are fund managers but they don’t call it a fund
             they call it family offices.

 AH:         Yep.

 CHS:        And they put paper away for me.

 AH:         Yep.

 CHS:        Uh just like the old days. It’s uh between 30 and 50% uh commission.

 AH:         [COUGHS] Yep.

 CHS:        Um they can eat up small amounts. They can eat up a million bucks. Uhm.

 AH:         Oh they’re in New York?


                                                 2

                                       UNCLASSIFIED
                                                                          SC14_15-TRANS-032291
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.745 Page 71 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/19/2017


CHS:        They’re-he-they’re all over. He’s got family offices— [OV]

AH:         [OV] Okay. There’s an office I was working in New York and they were really
            good but Leona actually-it was through Leona, but Leon-one of Leona’s clients
            kinda screwed it up for her and everybody else-

CHS:        Got it..

AH:         - because they didn’t pay.

CHS:        No-no-no-no. This isn’t a phone room. This is a- this is my guy who’s got a lot of
            friends who are brokers and family office and they-they basically go into uh
            discretionary accounts with—

AH:         Fair enough, you don’t even have to go into it.

CHS:        Yea pretty high net worth people and they put it away. And we never see it again.
            So, if you ever need something like that, because I am going to tap you for Liana,
            I’m gonna tap you for email stuff. If you ever need—

AH:         Well what does-does-does it-is it deal specific or?

CHS:        No, they don’t care.

AH:         ‘Cause look—

CHS:        Here’s what they need.

AH:         Yea?

CHS:        They need like there to be like have had news out. The-the company does its
            filings ‘cause they build a little file to cover their ass. So—

AH:         So there’s been a- there’s been a company that hasn’t traded up. I told-I think I
            told you the symbol already, its DAVC.

CHS:        D-A-B-C?

AH:         If you look it up-no David-Andrew-Victor-Charlie.



                                              3

                                     UNCLASSIFIED
                                                                         SC14_15-TRANS-032292
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.746 Page 72 of 120
                                       UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/19/2017


CHS:        Oh V-C, okay Victor-Charlie.

AH:         It’s a real-estate-it’s a interesting real-estate deal out of Israel but its-I’m telling
            you I’m getting incredible results with it with Leona. Like, no stocks coming
            back, the stocks moving up. She does like three, four hundred-three hundred
            thousand shares almost a day.

CHS:        At what price?

AH:         Uh thirty—

CHS:        She’s doing a 100 grand—

AH:         --between twenty and—

CHS:        --she’s doing a 100 grand a day?

AH:         Yep. On this deal uh yea. This deal is clicking but not every deal she does-does
            this but this deal is really clicking and selling easy. Maybe she-he wants to work
            on that.

CHS:        Eh you’re killing it. Well I mean if you’re getting that kind of uh traction with her
            uh you know you may not need to put any away. I mean I don’t know how much
            you have but he—

AH:         I have a lot of stock in this.

CHS:        Okay. Look if you want me to—

AH:         I have basically unlimited stock. Like I have-right now I have 25 million and
            there’s like another hundred million shares coming to me.

CHS:        For Christ sakes eh you have any partners on that thing?

AH:         I have-well Leona that I give 50% to and then um I got a bud- I have a partner on
            the first position, on the 25 million.

CHS:        Okay.




                                                4

                                       UNCLASSIFIED
                                                                             SC14_15-TRANS-032293
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.747 Page 73 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/19/2017


AH:         But at the same time we can work out a-a structure that works out for you and us
            and-

CHS:        Sure.

AH:         -- the partners that- and then um as well as I can take down the other 75 million
            shares—

CHS:        Jesus Christ.

AH:         --that I think that I have to buy.

CHS:        Yea.

AH:         [CHUCKLES] Yea, so we can use-and they’ve-they’ve uh it’s been a public
            company for like 3 or 4 years they never miss a date on their filings. They just put
            out press release I think a week or week and a half—

CHS:        Yep that exactly what—

AH:         And they have more press.

CHS:        --that’s exactly what these guys need. They need to build a little file.

AH:         And I’m looking to raise like two million dollars—

CHS:        Oh alright.

AH:         --for them. Yea.

CHS:        And then uh- so if you can get uh my guy to put liquidity away to- and bury it, uh
            with all these brokers and for less than 50%, you’re money ahead.

AH:         There you go, yea.

CHS:        Okay, I’m gonna run the symbol by my guy. I’m gonna see him tomorrow and uh
            I’m gonna reach out to you tomorrow on just that subject separate from anything
            else we have going on. Okay?

AH:         Yea that- that would be really good.


                                                 5

                                      UNCLASSIFIED
                                                                          SC14_15-TRANS-032294
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.748 Page 74 of 120
                                                       UNCLASSIFIED

                File Number:    318C-SD-2080547-INV14
                Task Number:
                Recording Date: 12/19/2017


                End of transcript block [00:10:49 - 00:14:46]




                                                                6

                                                       UNCLASSIFIED
                                                                    SC14_15-TRANS-032295
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.749 Page 75 of 120




         EXHIBIT 14
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.750 Page 76 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/7/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171219_0209.MP3
   If Applicable−Date, Time, Duration:        00:15:33 - 00:16:53

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032296
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.751 Page 77 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/19/2017


CHS:        Those are all the things that I have. I’m walking away from this gonna present uh-
            that symbol that name to my guy tomorrow and get back to you on that. Um, I had
            a side question—

AH:         Can he do-can he do something like ASNT or no?

CHS:        Uh ASNT, I haven’t showed it to him. You- if you want me to show him both
            symbols, I’ll show him both symbols—

AH:         Can you show him?

CHS:        Huh?

AH:         Can you show him that?

CHS:        Yea-yea hell ya I’ll—

AH:         Awesome

CHS:        --show him both symbols.

AH:         That’d be so helpful. I’ll give you-I can what I’ll do whatever you need to do
            because I’m stuck in that right now.

CHS:        Yea I know. I-well I need to be a little taller. Can you do that?

AH:         [CHUCKLES] Yep, no.

CHS:        [CHUCKLES]

AH:         No- I’m joking- I’m not asking you to get me out. It’s not your problem but—

CHS:        No-no-no.

AH:         --but it’s if we can do that deal as well or—

CHS:        No-no-no, buddy, look. I-I’ll run both symbols by him and I’ll push both. So no
            problem okay?

AH:         Y-I appreciate that. That’s awesome.


                                              2

                                     UNCLASSIFIED
                                                                          SC14_15-TRANS-032297
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.752 Page 78 of 120
                                        UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/19/2017


CHS:          Okay and then I—

AH:           But A- ASNT would be good too ‘cause they just-well they just put out news
              finally. And then um—

CHS:          Yea, and Kevin’s a broker. It’s got some- it’s got some pieces. So it might be
              interesting.

AH:           Yea, yea.

CHS:          It might be interesting- ah look uh- no bias. I’ll put it to both of them.

AH:           Fair enough.

CHS:          ‘cause it doesn’t hurt me and no problem. My guy makes his money. He’s happy.
              Everybody’s happy. You know what I mean?

AH:           Yea, yea.

CHS:          It’s it’s Christmas. He’s [UI], he wants to know what I got going on for him
              [CHUCKLES] So there you go.

AH:           Okay good. There’s two right there.

CHS:          Exactly. That-that might be perfect. Okay uh-

AH:           [COUGHS] Yea.

CHS:          -That’s everything I had on my list.

End of transcript block [00:15:33 - 00:16:53]




                                                 3

                                        UNCLASSIFIED
                                                                             SC14_15-TRANS-032298
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.753 Page 79 of 120




         EXHIBIT 15
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.754 Page 80 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/12/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171220_0217.MP3
   If Applicable−Date, Time, Duration:        00:01:01 - 00:01:50

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032299
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.755 Page 81 of 120
                                       UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/20/2017


CHS:          Oh where do I start? Uh okay, I talked to my uh my guy Jay on the liquidity.
              Uh—

AH:           Yep.

CHS:          --he was sayin-yep-uh I-I talked to him about both deals. Um uh D and A. And uh
              he said, yep-and he’s gonna start working his network uh- tomorrow. I just got off
              the phone with him, that’s why I hadn’t called you yet. It’s a little [OV]—

AH:           oh wow [OV]

CHS:          --it’s a little late today. Its only 12:30 uh he’s gonna start making his phone calls
              and he’s gonna get um, you know, back to me but uh he said, yea, well, whatever.
              He- I have to be honest with ya, he’s less interested in A uh because it’s n-not that
              much- not that ma-many shares.

AH:           Well if he-if I know he’s going on it, what I-what I can do is, I’ll buy the other
              shares from Annetta, the 200.

CHS:          Yea, okay well you missed a conference call [CHUCKLES].

AH:           Eh, honestly, I just lose my patience listening to her every day.

End of transcript block [00:01:01 - 00:01:50]




                                                1

                                       UNCLASSIFIED
                                                                            SC14_15-TRANS-032300
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.756 Page 82 of 120




         EXHIBIT 16
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.757 Page 83 of 120
                                          UNCLASSIFIED

  File Number:    318C-SD-2080547-INV14
  Task Number:
  Recording Date: 12/20/2017


                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/12/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171220_0217.MP3
   If Applicable−Date, Time, Duration:        00:02:47 - 00:08:30

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                                1

                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032301
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.758 Page 84 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/20/2017


CHS:        So-so um it’s not that he won’t do A, it’s just that he’ll have to do both because
            A- A is just not big enough uh.

AH:         Fair enough.

CHS:        Uh okay so he’ll have to do both. Like I said he’s gonna start working on his
            network. So I got him to-uh let me just talk about a little-some of the details, I got
            him to-to agree to a pretty low number. Um—

AH:         Okay.

CHS:        --but-but you got to agree to help with something. So he—

AH:         Yep.

CHS:        --he’s willing t-to-to put this paper away with his crew uh for 30% uh commish—

AH:         Okay.

CHS:        --and uh and- which means that his take is nothing. I mean, he’s gotta pay all
            these brokers and fund managers most of that, but-as you know but-uh to put this
            away but-but his-his ask to you is to help hook him up to Worldwide and uh hook
            him up uh with that contact at White Sands. Just, h-he doesn’t know that he’d use
            it. And I told him look, the guy—

AH:         Does he really want White Sands? Or does he rather have Seton?

CHS:        Well, he’ll take Seton, he’ll take—

AH:         Seton is better. They’re-they’re execution is on point right now. They just -
            they’re really good right now.

CHS:        He’ll take Seton.

AH:         And like, White Sands is a whole brand new thing so he’d probably be one of
            their first clients, if even deposit, anything.

CHS:        Hm. Well all I want is to secure that you get this bro deal at 30%. So here’s all
            I’m gonna ask ya, help him get hooked up at Worldwide.


                                              2

                                      UNCLASSIFIED
                                                                          SC14_15-TRANS-032302
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.759 Page 85 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/20/2017


AH:         Yep.

CHS:        We’ll- we’ll give him the contact for White Sands and then I’ll discourage him
            from ever doing it.

AH:         Okay

CHS:        And-and you’ll hook him up—

AH:         Okay. I’ll give him both. I’ll give him the contact for White Sands and Seton.

CHS:        Yea and uh Worldwide, Seton, White Sands and um what’s the last one?
            Worldwide, Seton, White Sands, yea give- him give him all three. And then um—

AH:         Yep.

CHS:        --and then I’ll just discourage him from the from the White Sands thing on my
            own time but-but then he’ll think he got uh everything he wanted. He’ll do this
            work for 30%. Everybody’s happy, right?

AH:         Well what do you-I want you to make money too.

CHS:        I told you. We’re just doing this one uh the way it needs to be. Uh we’ll just get it
            done. If-if there’s a-a good dinner uh-not but I don’t want to do drive-thru. I don’t
            want to sit in your car, but if there’s a-but there- if there’s a dinner in it for me or
            dinner and drinks-maybe like when you uh roll over-over to Vancouver, I can roll
            up or you can roll down—

AH:         Yo-I-I’m-you wanna go this week-weekend?

CHS:        Aw dude I can’t. It’s Christmas weekend. What—

AH:         [CHUCKLES] I gotta go-I gotta go to-on Friday and I come back Saturday.

CHS:        What are you gonna be doing in Vancouver?

AH:         Just go to see Oliver. Um—

CHS:        That’s it? You’re-you’re flying from Toronto to Vancouver to see Ollie?



                                               3

                                      UNCLASSIFIED
                                                                           SC14_15-TRANS-032303
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.760 Page 86 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/20/2017


AH:         To see Oliver and I got four other people I gotta see as well.

CHS:        Oh okay goo—

AH:         I just want to get it all done with before Christmas.

CHS:        Alright ‘cause dude, I could send you a picture of Ollie and then you don’t even
            have to fly there.

AH:         Oh I- I’ve known Ollie-Oliver since I was like, I’m still young, but uh- since I
            was like 20 years old, 8 years ago.

CHS:        Ah alright. So you’re gonna do a little business this weekend. Alright.

AH:         A little bit.

CHS:        Okay. Uh, I would have loved to come up but there’s no way on Christmas Eve
            weekend I could—

AH:         Yea no, fair enough [CHUCKLES]

CHS:        I think my wife would kill you first and then kill me or.

AH:         [CHUCKLES]

CHS:        I’m not sure.

AH:         Okay but you’re making money on this. This is not right-uh- your- can you take at
            least 10 points?

CHS:        Uh- you’re gonna help me out on uh internet stuff and you’re gonna help me out
            on Liana and that’s gonna pay me back.

AH:         Do you wanna-do you wanna go on a de-do you have a deal on-that you want to
            run Friday?

CHS:        Um.

AH:         With the email stuff?



                                              4

                                     UNCLASSIFIED
                                                                         SC14_15-TRANS-032304
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.761 Page 87 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/20/2017


CHS:        That’s a little bit fast. Why? Is it prepaid already?

AH:         I already have it paid and I might not need it.

CHS:        Hmm. ’Kay. I’ll reach out-I-I just took a note, I’ll reach out to my guys. Who-
            who-what-what list is it?

AH:         Its uh Fernando’s list. Uh, what’s the thing called? Um—

CHS:        Nando’s list, huh? Okay.

AH:         Nando, there you go.

CHS:        Okay. Uh I forgot the name of his list but uh I know Nando. Okay.

AH:         It’s-it’s one of the best lists out there right now. He did he did um, I forget the
            deal he did today but I’ll get the symbol when I’m home [COUGHS] for you —

CHS:        Alright. Did Nando buy- did Nando buy Buzz’s list, by the way?

AH:         Um. That name I don’t know—

CHS:        Okay. Anyway, it doesn’t matter.

AH:         --but Fernando owns Best Damn Penny stocks or Best Damn-no not Best Damn
            Penny stocks-Best Damn Pennies or something like that.

CHS:        Yea. Uh- Nando’s been around a longtime. Uh John and—

AH:         Yea.

CHS:        --Lori used to hire him for me a lot. Okay so I-I, right after this call, I will make a
            call and I will come back to you on whether or not I want to take you up on that.
            How much did you pay Nando?

AH:         I paid-so the way it works is I go through my- I just have everything go through
            my buddy, Ed. So he, basically, the disclaimer is under his name. So I pa-I-so I
            got it for 20-2-5 plus 10%. It came out to like 24,7 or something like that.

CHS:        And-and Ed, you mean Mendez?


                                               5

                                      UNCLASSIFIED
                                                                           SC14_15-TRANS-032305
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.762 Page 88 of 120
                                       UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/20/2017


AH:           Ed Mendez, yea.

CHS:          Yea, okay. I know Ed. Okay um good. I-I’m not gonna get in the middle of that. I
              don’t want to be in the middle of that shit uh but if I want to use it I’m gonna tap
              you right away, right after uh we—

AH:           No problem.

CHS:          Okay, um 30% bro you out, you’ll help me with this other stuff. We’ll be even
              and then going forward I’ll slice you off shit for- of mine that I do-that we do
              together and we’ll scratch each other’s back going forward, okay? But this-

AH:           Yea but why not make money on this? You’re doing me a huge favor.

CHS:          Okay, if you’ve got to send me something, you can send me 5 points, okay?

AH:           Okay, deal.

CHS:          Alright and then we’re all happy.

AH:           ‘cause I don’t wanna-I don’t wanna like mooch off of anybody. I like to, you
              know—

CHS:          Okay. If you send me 5 points, I still don’t want to do any drive through meals
              with you. No drive-thru.

AH:           Correct.

CHS:          Okay, okay, you- you’re clear on that.

AH:           [CHUCKLES]

CHS:          Uh. He likes the D.

End of transcript block [00:02:47 - 00:08:30]




                                                6

                                       UNCLASSIFIED
                                                                           SC14_15-TRANS-032306
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.763 Page 89 of 120




         EXHIBIT 17
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.764 Page 90 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/7/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  171221_0218.MP3
   If Applicable−Date, Time, Duration:        00:03:48 - 00:04:30

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032307
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.765 Page 91 of 120
                                         UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 12/21/2017


CHS:          ‘Cause just-just-just –it’s- it’s not a big order, but they had one guy say, you know
              I’ll take a-a little of the A down, and and J-he just said, look if he needs help on
              the A then we take some of the A down. So that’s—

AH:           I appreciate that.

CHS:          --that’s something that can go uh really quick and get started on. It’s not a big
              order but, you know, you can get started on it- it-

AH:           Yep

CHS:          - It’s really just up to you.

AH:           I appreciate that. If we can do that that’d I would really really appreciate that.

CHS:          Okay. So on th-on the WR you got-I’m gonna call him back. So on the- on the A I
              know you got about a hundred and seventy left, right?

AH:           Correct. Well, a little less because I’ve been working with Leona—

CHS:          Sure.

AH:           --but like 150, 160.

CHS:          Okay you got 150, 160 left. At-at whatever the p- market is.

End of transcript block [00:03:48 - 00:04:30]




                                                 1

                                     ENTER CLASSIFICATION
                                                                             SC14_15-TRANS-032308
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.766 Page 92 of 120




         EXHIBIT 18
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.767 Page 93 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/12/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  180110_0257.MP3
   If Applicable−Date, Time, Duration:        00:00:29 - 00:06:44

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032309
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.768 Page 94 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 01/10/2018


CHS:        Okay, I got off with him. Um-I-I expected to- to get a little grief uh and so I gave-
            uh so I got what I expected-I got a little grief. You know, execution is tough,
            trading’s tough, uh and he kinda hit me with the, you know-still no-not a lot of
            news so it’s hard to build a file. There’s no catalyst for these brokers to be buying
            this. It makes it tough for him. On top of that, you know, the execution and the
            trading is tough and uh so I gav-you-I- I think you expected me to get a little grief
            on that but I got my grief and- and I said, okay good uh now- now can you go out
            and find somebody? [CHUCKLES]

AH:         [CHUCKLES]

CHS:        So y-you know how it goes, right?

AH:         Yea.

CHS:        Yea, yea, so ah he said, okay uh I’m wrapping up-he’s wrapping up what he’s
            doing and-and he’s gonna go out and uh-and beat the bushes again and I told him,
            hey why don’t you call back that broker who uh- lost his trade yesterday uh we’ll-
            we’ll-we’ll let him buy it today [CHCUKLES]—

AH:         [CHUCKLES]

CHS:        And-and so he-he’s gonna go and uh fiddle around but you know he’s uh- h-he’s-
            it’s-it’s a little tougher for him than- than he would like, but-but okay. That’s him
            um and he’s gonna get back to me. Listen I-I just throw this out there to you and-
            and uh I already kinda in my mind-it- it’s a no but um-I got a different guy but
            he’s-he doesn’t negotiate. He- he’s 50% and that’s it. And he comes and he does
            the same thing. Excuse me, I gotta sneeze.

[CHS INHALES THROUGH NOSE, AND EXHALES, “Uhhh”]

AH:         Bless you.

CHS:        Oh no, it didn’t come. Okay um—

AH:         Uh those are the worst.

CHS:        --and-and he’s um he’s more expensive-he’s at 50%. If you decide, yea sure go
            ahead and-and bring in some from him, uh I will, but I don’t- A, I- I don’t want

                                              1

                                ENTER CLASSIFICATION
                                                                          SC14_15-TRANS-032310
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.769 Page 95 of 120
                                     UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 01/10/2018


            any- any of that. It’s already too expensive in my mind and-and, B, you know-
            Christ, you can have um what’s her name do it for that kind of money and-and-
            and-and get a lot—

AH:         Yeah but I-I-I have her on the DAVC and she not really focusing on the ASNT.

CHS:        Right.

AH:         And I have- I have another eight hundred thousand that’s fr- clearing-like freeing
            up in less than a month now.

CHS:        In DAVC?

AH:         No, on ASNT.

CHS:        Oh you have 800K more?

AH:         More coming in less than a month.

CHS:        In less than a month. Oh.

AH:         That’s why I don’t mind. If he’s strong then it’s worth using.

CHS:        Okay. So the 50% guy is in play now, as well, because if he’s strong then that’s
            great and he doesn’t—

AH:         Yea.

CHS:        --if he doesn’t give us a hard time on files and uh—

AH:         Yep.

CHS:        --and trading and execution or anything else then that’s great—

AH:         Yea.

CHS:        --um and actually with 800 more to go-uh so that means you have the 800 plus the
            160 that you have.

AH:         Correct and they’re giving me back the 100,000 that they owe me.


                                             2

                               ENTER CLASSIFICATION
                                                                        SC14_15-TRANS-032311
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.770 Page 96 of 120
                                        UNCLASSIFIED

 File Number:    318C-SD-2080547-INV14
 Task Number:
 Recording Date: 01/10/2018


 CHS:        So you have 800, you have 100 and you have whatever balance left is-of the
             160—

 AH:         Correct.

 CHS:        Which is-what like 140 now?

 AH:         1- 130-120 maybe.

 CHS:        Let’s call it 120.

 AH:         Yea.

 CHS:        Okay so I can tell him-you got 800 coming in less than a month and that’s free
             trading, right?

 AH:         Free trading, yea.

 CHS:        And-and does that have a-a basis or you jus-it’s just yours?

 AH:         My cost on that is 40 cents.

 CHS:        Oh okay. That was the 40 cents stuff you were talking about.

 AH:         Yea, but this- the stock that I’ve been selling recently, which I have like a 150,
             maybe a little bit more back on my money. That’s all-that goes towards my cost.
             My cost is 300 grand in the deal.

 CHS:        Okay, good. And the hundred is-that-that was just what they owed you for gratis.

 AH:         Yea.

 CHS:        Yea, alright.

 AHL:        Correct.

 CHS:        And- and are you uh- and that’s free trading as well, right?

 AH:         N- that’s restricted.

 CHS:        Oh restricted. Okay. Uh-

                                              3

                                  ENTER CLASSIFICATION
                                                                            SC14_15-TRANS-032312
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.771 Page 97 of 120
                                       UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 01/10/2018


AH:         Yep.

CHS:        -And then the 120, is that restricted or is that free trading?

AH:         That’s all free trading.

CHS:        All free trading. So that 800 is free trading at 40, the 120 is free trading, and the
            100 that they’re giving you is- is restricted.

AH:         Mm correct

CHS:        Mkay. And then you got about a hundred and-oh yea you get that 120 remaining-
            I already said that.

AH:         Yea.

CHS:        Okay. I’m gonna go back to my first guy as well and tell him, look the numbers
            got bigger, so I know that you don’t like it, but now you can go to some of your
            bigger guys. Because uh-and-and you have to tell me-do you-do you want me to
            tell him th-th- there’s that much to go through and—

AH:         Yea.

CHS:        -- would you go through that full amount with him if he—

AH:         Of course.

CHS:        Okay so the 800-so we’re talking 920 remaining. And you’re willing—

AH:         Well let’s leave a-leave a hundred out of it ‘cause that’s restricted.

CHS:        Uh that was the 800 you got coming at 40 cents and the 120 you still have
            remaining.

AH:         Correct.

CHS:        I’m not counting the 100 that is coming that’s restricted.

AH:         Correct.



                                               4

                                ENTER CLASSIFICATION
                                                                             SC14_15-TRANS-032313
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.772 Page 98 of 120
                                      UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 01/10/2018


CHS:        So you got 920 to go through.

AH:         Yea

CHS:        Okay uh and you’re willing to go thr-and you wa-you desire to go through the
            whole thing. Okay.

AH:         Correct, yep.

CHS:        So my-my 30 point guy, God I rea-I want to get him back in the saddle on this.
            And then you want me to reach out to the 50 point guy as well because –

AH:         Yeah [OV]

CHS:        [OV]-- it’s still- it’s still worthwhile to you.

AH:         Yea of course.

CHS:        And you’re uh-and again I insist uh no five points on that second guy, please. And
            um—

AH:         Well see you have to make something. That guy can’t take 45? [OV]

CHS:        [OV] No-no-no-he-he-listen, he does not negotiate. He-I-if I even started to
            mutter uh-uh a mumble of negotiation, he just hangs up on me.

AH:         [CHUCKLES]

CHS:        [CHUCKLES] He just-literally the line goes dead. [MAKES A DEAD TONE
            SOUND]

AH:         Does he like-he is-is he uh similar to Leona then.

CHS:        Yea. Uh.

AH:         Yep.

CHS:        Uh sorry. What did you just say?

AH:         He’s similar to Leona.


                                               5

                                ENTER CLASSIFICATION
                                                                        SC14_15-TRANS-032314
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.773 Page 99 of 120
                                       UNCLASSIFIED

File Number:    318C-SD-2080547-INV14
Task Number:
Recording Date: 01/10/2018


CHS:          Yea there you go. Alright. I think they know each other—

Ah:           Actually—

CHS:          --maybe they’re sleeping together.

AH:           [CHUCKLES]

CHS:          Okay. Alright so she’s-she’s all over DAVC. So that’s her dealy. I’ll get my guys
              refocused on this. Um—

AH:           But I want you to make something on it. I don’t wanna make you [UI]-you’re
              doing- you’re helping me.

CHS:          Nah dude.

AH:           You make somethi—

CHS:          Okay just w-we’ll just relax that for a minute, okay. Just-just let me get back to
              these guys and- and shake the tree harder and- and be a little bit more forceful.
              You know he was also giving me crap that there’s not much there and what is he
              gonna really make out of this- all this grief and blah-blah. So-so give me-I got
              more ingredients here now and I can work with it.

End of transcript block [00:00:29 - 00:06:44]




                                                6

                                  ENTER CLASSIFICATION
                                                                          SC14_15-TRANS-032315
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.774 Page 100 of 120




          EXHIBIT 19
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.775 Page 101 of 120
                                          UNCLASSIFIED

                            UNITED STATES DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION




                                   10385 Vista Sorrento Parkway
                                    San Diego, California 92121

  File Number:                                318C-SD-2080547-INV14
  Requesting Official(s) and Office(s):       San Diego

  Task Number(s) and Date Completed:          , 8/12/2019

  Name and Office of Typist(s):               SD78082

  Name and Office of Reviewer(s):             SA Laura Wetterer and SA Jeremy R. Tarwater

  Source File Information
   Name of Audio File or CD:                  180117_0280.MP3
   If Applicable−Date, Time, Duration:        00:08:51 - 00:11:20

                                  VERBATIM TRANSCRIPTION

  Participants:

                    (AH) Andrew Hackett
                    (CHS) Confidential Human Source


  Abbreviations:    [UI]      Unintelligible
                    [PH]      Phonetic
                    [OV]      Overlapping Conversation

  Notations:




                                          UNCLASSIFIED
                                                                     SC14_15-TRANS-032316
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.776 Page 102 of 120
                                       UNCLASSIFIED

 File Number:    318C-SD-2080547-INV14
 Task Number:
 Recording Date: 01/17/2018


 CHS:        Uh I’m waiting for uh Jay to say, hey I got my money on ASNT—

 AH:         Yep.

 CHS:        --uh I’ve been watching it-uh it-it’s still tough. I mean it’s just-you know, can’t
             get volume really on its own and, uh it-it’s a toughy-it’s a toughy, buddy.

 AH:         I got some good volume yesterday on it.

 CHS:        Uh, I wasn’t paying attention yesterday—

 AH:         It’s okay.

 CHS:        --what did you have on it yesterday?

 AH:         Uh, well not huge volume but 10 or 15,000 shares I think it traded.

 CHS:        10 to 15, okay.

 AH:         Yea.

 CHS:        Do you think there’s any way to somehow get the company more motivated to-to
             spool up their side? Like, you know, really get behind you with a push? Or-or do
             you think it’s just a salvage—

 AH:         So, okay this is what I talked to the company about, ‘cause they wanted over $2
             ‘cause they’re trying to close a finance and they needed over $2 or $3. So I even
             offered them, I said, listen it’s not smart for me to pay for the-I can have an email
             campaign which-eh for $45,000 will bring in like 4 or $500,000 of-of buying. But
             it has to be from the company paying for it. It can’t be-it’s not good if it’s a third
             party ‘cause then you get the-the risk of having skull and cross bones and all that
             stuff. So if the company pays for it directly it’s all good. So I think I’m gonna get
             them uh onboard to do that.

 CHS:        Ah. Well that’s gonna be music to uh-to my guys’ ears if the company really is
             gonna get behind, really putting out press releases, really getting behind-getting
             this thing, at least trading liquid—

 AH:         Yea


                                               1

                                       UNCLASSIFIED
                                                                           SC14_15-TRANS-032317
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.777 Page 103 of 120
                                      UNCLASSIFIED

 File Number:    318C-SD-2080547-INV14
 Task Number:
 Recording Date: 01/17/2018


 CHS:        --‘cause they can ramp up. Th-there’s enough of these guys now that have a little
             bit that they can ramp up. It’s just that there’s nothing-there’s no coverage.
             There’s no-no place to hide right now with this thing. I mean they’re all --

 AH:         Correct.

 CHS:        -- They all feel kinda exposed [OV]

 AH:         I’ll show- I’ll show you what [OV] this list does. Here hold on, I’ll give you what
             they’re doing today. Oh actually I have $4,000 coming in right now.

 CHS:        Sorry, say that again?

 AH:         $4,000 is coming in on ASNT right now.

 CHS:        Oh you got a trade for like what uh 4 th-uh 2,000 shares-2,200 shares?

 AH:         Something-yea something like that.

 CHS:        Uh coming- is it gonna come in at 175?

 AH:         Uh I told him go to 193 limit.

 CHS:        Yea, Arca is sitting at 190 with 10,000 shares. That might be you.

 AH:         Oh that’s me. So that’s weird it doesn’t show on my screen but it shows on [UI]
             [OV]

 CHS:        Yea not every service picks up Arca. I think I told you that, right?

 AH:         Yea, I don’t know why. I thought it would have. That’s weird. Okay so-hold on-
             let me-I wanna show you the-what this list does just in case if you wanna use it.
             It’s good if you have a position or you’re towards the end of a promo and you just
             wanna get out the last 2-$300,000 um—

 CHS:        You must be away from the phone. I can barely hear you now.

 AH:         No-sorry yeah I am-I’m just looking for the symbol that these guys are doing
             today. Hold on.



                                               2

                                      UNCLASSIFIED
                                                                          SC14_15-TRANS-032318
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.778 Page 104 of 120
                                           UNCLASSIFIED

 File Number:    318C-SD-2080547-INV14
 Task Number:
 Recording Date: 01/17/2018


 CHS:           Ah-it’s a-oh it’s a specific list that you can hire for $45,000, right.

 AH:            $45,000—

 CHS:           Wh-what’s the name of—

 AH:            They’re doing a medical deal today, hold on.

 CHS:           --what’s the name of the list?

 AH:            It’s Fernando’s list. I don’t know the name of the list, but Fernando owns the list.

 CHS:           Nando’s list.

 AH:            Yea. It’s doing good.

 CHS:           And what’s the symbol?



 End of transcript [00:08:51 - 00:12:00]




                                                   3

                                           UNCLASSIFIED
                                                                               SC14_15-TRANS-032319
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.779 Page 105 of 120




          EXHIBIT 20
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.780 Page 106 of 120




                                                               10 17 HVST
        Date                         Shares    Price   Per   Total Sale   GrossCornrn



       10 17 17   Jeff   Smith        529      530           2803 70      1261 67


       10 17 17    Dale Bennett       392      510           1999 20      899 64


       10 17 17   Tom    Hawling      518      540           2797 20      1258 74


       10 20 17   ThomasChong         425      540           2295 00      1032 75




                                      1864                     9895 10       3463 28
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.781 Page 107 of 120




                                                         10 23 HVST
    Date      Buyers   Name       Shares   Price   Per   Total   Sale   Gross   Comm


   10 23 17   Ricky   Spectrumm    540     550           2970 00        1336 50


   10 24 17   Bob Larson           377     529           1 994 33       897 45


   10 25 17   PaulRaddiff          200     500           1000 00        450 00



   10 26 17   Franz   Thomas      1 165    515           5999 75        2 699 89




                                   2282                  11964 08         418742
           Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.782 Page 108 of 120




                                                    11 7     HVST
 Date    BuVers   Name     Shares     Price   Per   Total   Sale    GrossComm




11 917   Jay Samuelson       409      490           2004 10         901 85



11 917   Dennis   L         1 100     475           5 225 00        2351 25


11 917   Max Gunter          874      500           4370 00         1966 50


11 917   Max Gunter          200      500           1000 00         450 00


11 917   Max Gunter          105      500           525 00          236 25



11 917   Max Gunter          21       500           105 00          47 25


11 917   Martin Ross         891      505           4 499 55        2024 80


11 917   AndyTucker          198      505           999 90          449 96




                            3798                     18 728 55        6554 99
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.783 Page 109 of 120




                                                            HVST 1110

      Date     Buyers    Name        Shares   Price   Per   Total   Sale   Gross   Comm


    11 10 17   Nicole   Ametto        100     550           550 00         247 50


    11 10 17   Nicole   Ametto        100     505           505 00         227 25



    11 10 17   Nicole   Ametto        265     505           1338 25        602 21


    11 10 17   Nicole   Ametto        100     505           505 00         227 25


    11 10 17   Nicole   Ametto        285     490           1396 50        628 43



    11 10 17   Nicole   Ametto        150     490           735 00         330 75


    11 10 17   Howard    Alison       693     480           3 326 40       1496 88


    11 10 17   Xavier   Colston        50     490           245 00         110 25


    11 10 17   Xavier   Colston       300     487           1461 00        657 45


    11 10 17   Xavier   Colston       400     485           1940 00        873 00



    11 10 17   Niel   rance           500     500           2 500 00       1125 00


    11 10 17   Michael   Spielberg   2 000    495           9 900 00       4455 00




                                     4943                     24 402 15      8540 75
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.784 Page 110 of 120




                                                                                  11 27 HVST
        Date         BuVers       Name            Shares        Price   Per       Total   Sale   GrossComm


    11 27 17         Gary Alonzo                    700         320               2240 00        1008 00


    11 27 17         Rusell Phillups               1250         320               4 000 00       1800 00


    11 28 17         Kazaa Naklee                   645         310               1999 50        899 78



    11 28 17         Russell Phillups               870         310               2697 00        1213 65


    11 30 17         Russell Phillups               858         303               2599 74        1169 88




                 1                            1
                                                   4323     1                 1
                                                                                    13 536 24    4737 68




                                                                                  11 30 AGYP
        Date         BuVers       Name            Shares        Price   Per       Total   Sale   GrossComm


    11 30 17         Lou   is   Bu n ke   r       200 000       002               4 000 00       1800 00


    12 117           Rodney0livier                50 000        002               1000 00        450 00




                                                  250 000                         5000             1750




                                                                                   12 1 ASNT
        Date         BuVers       Name            Shares        Price   Per       Total   Sale   GrossComm


    12 117           Rusell Phillups               1000         310               3 100 00       1395 00




                                                   1000                             3100           1085




 4737 68
 1750

 1085      7572 68    total
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.785 Page 111 of 120




                                                                           11 27 HVST
        Date         BuVers   Name          Shares       Price   Per       Total   Sale   GrossComm


    11 27 17         Gary Alonzo             700         320               2240 00        1008 00


    11 27 17         Rusell Phillups        1250         320               4 000 00       1800 00


    11 28 17         Kazaa Naklee            645         310               1999 50        899 78



    11 28 17         Russell Phillups        870         310               2697 00        1213 65


    11 30 17         Russell Phillups        858         303               2599 74        1169 88




                 1                      1
                                            4323     1                 1
                                                                             13 536 24    4737 68




                                                                            12 1 ASNT
        Date         BuVers   Name          Shares       Price   Per       Total   Sale   GrossComm


    12 117           Rusell Phillups        1000         310               3 100 00       1395 00




                                             1000                            3100           1085




 4737 68
 1750

 1085      7572 68    total
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.786 Page 112 of 120




                                                           12 5 ASNT
     Date     Buyers     Name       Shares   Price   Per   Total   Sale   Gross   Comm


    12517     Russell    Phillups    952     315           2998 80        1349 46


    12517     Bill   Ashcroft       1000     308           3080 00        1386 00


    12517     Beau Holloway         1000     310           3100 00        1395 00


    12717     Mark Johnson           793     315           2497 95        1124 08


    12717     George Fisher           13     315           40 95          18 43


    12717     George Fisher          687     315           2164 05        97382



    12717     George Fisher          100     314           31400          141 30


    12717     George Fisher          200     314           62800          28260




                                    4745                   14 823 75      5188 31
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.787 Page 113 of 120




                                                         ASNT 111
       Date     Buyers    Name    Shares   Price   Per   Total   Sale   Gross   Comm


       11118    Anil   Agarwal    5 000    1 73          8 650 00       3892 50


       11118    Anil   Agarwal     400     1 73          692 00         31140



       11118    Anil   Agarwal    2 990    1 73          5 172 70       2327 72


       11118    Anil   Agarwal    1 610    1 73          2 785 30       1 253 39


       11118    Mathew     Ware   1 500    1 85          2 775 00       1 248 75


       11118    Grace Dahlberg    2 702    1 85          4998 70        2249 42




                                  14 202                 25073 70         8 775 79
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.788 Page 114 of 120




                                                                11 1 HVST
         Date     Buyers    Name        Shares   Price   Per   Total   Sale   Gross   Comm


        11 117    Hugh Mcelvey           2004    4 99          9999 96        449998


       10 31 17   Rex Denny               690    508           3505 20        1577 34


       10 31 17   Bill   Murry           5000    508           25 400 00      11 430 00


       10 31 17   Randy    Devern         90     508           45720          20574


        11 117    William Ralliegh        171    4 99          85329          383 98



        11 117    William Ralliegh        829    4 99          4136 71        1861 52


        11 117    Fabio Flores            200    4 99          99800          449 10


        11 117    Robert zacks            202    4 99          1 007 98       453 59



        11 217    Albert Riley           1 000   4 99          4990 00        2245 50


        11 217    George Kennedy         2004    4 90          9819 60        4418 82


        11 217    Albert Nigel            700    505           3535 00        1590 75


        11 217    Dan    Ladd             990    505           4999 50        2249 78


        11 217    Dan    Ladd             990    505           4999 50        2249 78


        11 217    Dean    Strenke         199    502           998 98         449 54


        11 217    Karl   Werrick          202    495           99990          449 96


        11 217    Herbert    Klenman      975    500           4875 00        2193 75


                                       16 246                    81 575 82      28 551 53
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.789 Page 115 of 120




                                                             116 ASNT
          Date     Buyers    Name    Shares    Price   Per   Total   Sale   Gross   Comm


         1 1618    Sean    Miller     1 438    193           2 775 34       1248 90


         1 1718    Bill   White       1 500    175           2 625 00       1 181 25


         1 1718    Bill   White        572     190           1086 80        489 06



         1 1818                        880     193           1698 40        764 28


         1 1818    Charlie    Lon      569     193           1098 17        494 18



         1 1818                       7 772    189           14 689 08      6 610 09


         1 1818    Elden    Knbauf     519     193           1001 67        450 75




                                     13 250                   24 974 46      8 7410
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.790 Page 116 of 120




                                                                119 ASNT

      Date    Buyers     Name          Shares   Price   Per   Total   Sale   Gross   Comm


     1 1918   Hugh     Mcalevey        1 996    196           3 912 16       1 760 47


     1 1918   Mathew        Sihaek     1 972    190           3 746 80       1 686 06


     1 1918   Bob    AXM               1 500    196           2 940 00       1 323 00


     1 1918   James Stone              1 071    1 95          2 088 45       939 80


     1 1918   Michael       Proadkis   1 000    190           1900 00        855 00


     1 2218   James Brickner           1 025    1 95          1998 75        899 44



     1 2218   Rich    Ramirez          3108     1 93          5 998 44       2699 30


     1 2218   John Schulltz            1 388    180           2 498 40       1 124 28


     1 2218   Allen    Rogers          1 111    180           1999 80        899 91



     1 2218   Mike     Mcinley         7778     188           14 622 64      6580 19


     1 2318   Jau    Van Kadash        2777     180           4998 60        2249 37


     1 2318   Allen    Levin           1 966    177           3 479 82       1 565 92


     1 2318   Allen    Levin            558     176           982 08         441 94


     1 2318   Hugh     Mcalevey        3000     180           5 400 00       2430 00


     1 2418   Zack Henderson           1 142    170           1941 40        87363


     1 2418   Tim Pascal               1 764    170           2 998 80       1 349 46


     1 2418   Larry    Mertons         1 114    170           1893 80        852 21



     1 2418   Duane     Jarettet       2857     162           462834         2082 75


     1 2418   Joe Hagen                1 724    168           2 896 32       1 303 34


     1 2418   Bill   Preston            862     174           1499 88        67495


     1 2318   will   park               561     160           899 90         404 96



     1 2518   Grant Buma                581     160           929 60         418 32
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.791 Page 117 of 120




     12518     Allen   Levine         1 081   160        1729 60           77832


     12518     Chris   Relic         6 250    160        10 000 00         4500 00


     12518     Drew Carolyn           1 194   1 65       1970 10           88655


     12518     Drew Carolyn           100     1 65       165 00            74 25


     12518     John Yonkers           564     170        958 80            43146



     12518     David   Tedesco        1 470   170        2 499 00          1 124 55


     12518     Ken Farris            5 882    160        9411 20           4235 04




                                 I                   I                 I




                                     57 396               100 987 68         35 345 68
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.792 Page 118 of 120




                                                                               11 7 HVST
 Date       Buyers     Name                  Shares      Price   Per           Total   Sale       Gross       Comm



11 917      Jay   Samuelson                   409       490                    2004 10            901 85


11 917       Dennis    L                     1 100      475                    5 225 00           2 351 25


11 917       Max Gunter                       874       500                    4 370 00               1 966 50


11 917       Max Gunter                       200       500                    1000 00            45000


11 917       Max Gunter                       105       500                    525 00             236 25


11 917       Max Gunter                        21       500                    10500              47 25



11 917       Martin Ross                      891       505                    4 499 55           2 024 80


11 917      Andy Tucker                       198       505                    999 90             44996




                                             3798                              18 728 55                6554 99




                                                                                              11 7 SHRV
            Date           BuVers   Name              Shares           Price   Per            Total    Sale       Gross   Comm



           119 17          Tyler   Wiggens            3344             030                    99986                  349 95




         Grand Total                                                                                              6904 94
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.793 Page 119 of 120
Case 3:18-cr-03072-BTM Document 187-1 Filed 10/04/19 PageID.794 Page 120 of 120




                                                             126 ASNT
         Date     Buyers    Name     Shares   Price   Per   Total   Sale   Gross   Comm


        12618     Christian   Near   2 000    175           3 500 00       1575 00


        12618     Devin    Davis     1 666    178           2966 81        1335 07




                                     3666                   6466 81        2263 38
